 



Exhibit 10.1
 
ABP AL (MIDFIELD) LLC
AND THE OTHER PARTIES IDENTIFIED AS LANDLORDS HEREIN,
Landlord,
and
BLUELINX CORPORATION,
Tenant
 
AMENDED AND RESTATED MASTER LEASE AGREEMENT
 
DATED: as of June 9, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. BASIC LEASE PROVISIONS
    1  
ARTICLE 2. PREMISES, TERM AND RENT
    2  
ARTICLE 3. USE AND OCCUPANCY
    5  
ARTICLE 4. CONDITION OF THE PREMISES
    6  
ARTICLE 5. ALTERATIONS
    6  
ARTICLE 6. REPAIRS
    8  
ARTICLE 7. IMPOSITIONS
    9  
ARTICLE 8. COMPLIANCE WITH LAWS
    11  
ARTICLE 9. INSURANCE
    12  
ARTICLE 10. DAMAGE TO PREMISES
    17  
ARTICLE 11. EMINENT DOMAIN
    17  
ARTICLE 12. ASSIGNMENT AND SUBLETTING
    19  
ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATES
    21  
ARTICLE 14. MANAGEMENT; ACCESS TO PREMISES
    24  
ARTICLE 15. DEFAULT
    25  
ARTICLE 16. REMEDIES AND DAMAGES
    26  
ARTICLE 17. FEES AND EXPENSES
    28  
ARTICLE 18. NO REPRESENTATIONS BY LANDLORD
    29  
ARTICLE 19. END OF TERM
    29  
ARTICLE 20. QUIET ENJOYMENT
    30  
ARTICLE 21. NO WAIVER; NON-LIABILITY
    30  
ARTICLE 22. WAIVER OF TRIAL BY JURY
    31  
ARTICLE 23. INABILITY TO PERFORM
    32  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE 24. BILLS AND NOTICES
    32  
ARTICLE 25. BROKER
    33  
ARTICLE 26. INDEMNITY
    33  
ARTICLE 27. ENVIRONMENTAL MATTERS; HAZARDOUS MATERIALS
    35  
ARTICLE 28. RELEASE AND/OR SUBSTITUTION OF PREMISES
    36  
ARTICLE 29. ADDITIONAL RIGHTS OF LANDLORD AND TENANT
    37  
ARTICLE 30. FINANCIAL REPORTING
    37  
ARTICLE 31. RELATIONSHIP AMONG THE LANDLORDS
    38  
ARTICLE 32. MISCELLANEOUS
    39  
EXHIBIT A – DESCRIPTION OF THE LAND
       
EXHIBIT B – PERMITTED ENCUMBRANCES
       
EXHIBIT C – DEFINITIONS
       
EXHIBIT D – RENT PAYMENT DIRECTION LETTER
       
EXHIBIT E – FIXED RENT ALLOCATIONS
       
EXHIBIT F – FORM OF NON-DISTURBANCE AGREEMENT
       

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MASTER LEASE AGREEMENT
          THIS AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”), dated
as of June 9, 2006, is made by and between ABP AL (MIDFIELD) LLC, a Delaware
limited liability company with an office at 4300 Wildwood Parkway, Atlanta,
Georgia, 30339, Attention: Gary Cummings (“Landlord Agent”), and the parties
identified as Landlords on the signature pages hereof (each, individually and
collectively with Landlord Agent, “Landlord”), and BLUELINX CORPORATION, a
Georgia corporation with an office at 4100 Wildwood Parkway, Atlanta, Georgia,
30339, Attention: General Counsel (“Tenant”).
          Landlord and Tenant hereby covenant and agree as follows:
ARTICLE 1.
BASIC LEASE PROVISIONS
          Section 1.1. This Section 1.1 sets forth the basic terms of this Lease
and, as applicable, constitutes the definition of those terms as used in this
Lease:

     
LAND:
  The parcels of land more particularly described on Exhibit A to this Lease,
individually and collectively.
 
   
IMPROVEMENTS:
  Collectively, the buildings, structures, parking areas, driveways, access
roads, railroad spur lines and related facilities (to the extent of Landlord’s
interest therein), and other improvements and appurtenances now located or
hereafter erected, located, attached to or placed in or on the Land, and any and
all Alterations thereto and renewals and replacements thereof, additions thereto
and substitutes therefor, except for Tenant’s Property (as defined in
Exhibit C).
 
   
PREMISES:
  The Land and all Improvements now or hereafter located thereon, individually
and collectively.
 
   
COMMENCEMENT DATE:
  The date of this Lease.
 
   
EXPIRATION DATE:
  June 8, 2021.
 
   
TERM:
  The period commencing on the Commencement Date and ending on the Expiration
Date.
 
   
PERMITTED USES:
  The use of the Premises by Tenant as (i) a distribution center for the
transaction of Tenant’s building products distribution business and for
warehousing uses ancillary thereto, and/or (ii) as general offices for the
transaction of Tenant’s business, and for no other purpose.

All capitalized terms used in the text of this Lease without definition are
defined in this Article 1 or in Exhibit C.

 



--------------------------------------------------------------------------------



 



          Section 1.2. All of the Exhibits attached to this Lease are
incorporated in and made a part of this Lease, but in the event of any conflict
or inconsistency between the provisions of this Lease and the Exhibits, the
provisions of this Lease shall control. As used in this Lease: (a) the word “or”
is not exclusive and the word “including” is not limiting, (b) references to a
law include any rule or regulation issued under the law and any amendment to the
law, rule or regulation, (c) whenever the words “include”, “includes”, or
“including” appear, they shall be deemed to be followed by the words “without
limitation”, (d) personal pronouns shall be deemed to include the other genders
and the singular to include the plural, and (e) all Article and Section
references shall, unless otherwise expressly stated, be deemed references to the
Articles and Sections of this Lease. Wherever a period of time is stated in this
Lease as commencing or ending on specified dates, such period of time shall be
deemed (i) inclusive of such stated commencement and ending dates, and (ii) to
commence at 12:00 A.M. Eastern Time on such stated commencement date and to end
at 11:59 P.M. Eastern Time on such stated ending date. Whenever a financial
obligation is stated to be at a party’s expense, such obligation shall be at
such party’s sole cost and expense. The captions used in this Lease are inserted
only as a matter of convenience and for reference, and in no way define, limit
or describe the scope of this Lease nor the intent of any provision hereof.
          Section 1.3. This Lease amends and restates in its entirety that
certain Amended and Restated Master Lease, dated as of October 26, 2004, between
Landlord and Tenant, as amended, with respect to the Premises.
ARTICLE 2.
PREMISES, TERM AND RENT
          Section 2.1. (a) Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, for the Term and upon the terms, covenants and conditions
set forth in this Lease, all of Landlord’s right, title and interest in and to
the Premises, and any and all rights, privileges, easements and appurtenances
now or hereafter appertaining, attaching or in any way belonging to or
benefiting the Premises, subject only to (i) those matters described on
Exhibit B attached hereto (collectively, the “Permitted Exceptions”), and
(ii) all applicable Laws.
          (b) Landlord and Tenant agree that Landlord shall be deemed to have
delivered possession of the Premises to Tenant and Tenant shall be deemed to
have accepted possession of the Premises from Landlord immediately upon the
Commencement Date.
          (c) Subject to Section 28.1, this Lease constitutes a single, unitary,
indivisible, non-severable true lease of all the Premises. This Lease does not
constitute separate leases contained in one document each governed by similar
terms. The use of the expression “unitary lease” to describe this Lease is not
merely for convenient reference. It is the conscious choice of a substantive
appellation to express the intent of the parties in regard to an integral part
of this transaction: To accomplish the creation of an indivisible lease, the
parties agree that from an economic point of view the individual Premises leased
pursuant to this Lease constitute one economic unit and that the Fixed Rent and
all other provisions have been negotiated and agreed to based on a demise of the
entire Premises covered by this Lease as a single, composite, inseparable
transaction. Except as expressly provided in this Lease for specific isolated
purposes

2



--------------------------------------------------------------------------------



 



(and in such cases only to the extent expressly so stated), all provisions of
this Lease, including definitions, commencement and expiration dates, rental
provisions, use provisions, breach, default, enforcement and termination
provisions and assignment and subletting, shall apply equally and uniformly to
the Premises as one unit and are not severable. The economic terms of this Lease
would have been substantially different had separate leases or a “divisible”
lease been acceptable to Landlord. A default of any of the terms or conditions
of this Lease occurring with respect to any Premises shall be a default under
this Lease with respect to the entire Premises. Except as expressly provided in
this Lease for specific isolated purposes (and in such cases only to the extent
expressly so stated), Landlord and Tenant agree that the provisions of this
Lease shall at all times be construed, interpreted, and applied such that the
intention of Landlord and Tenant to create a unitary lease shall be preserved
and maintained. The parties agree that for the purposes of any assumption,
rejection or assignment of this Lease under Section 365 of the Bankruptcy Code
(as hereinafter defined) or any amendment or successor section thereof, this is
one indivisible and non-severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) of the Premises covered hereby.
          Section 2.2. (a) Commencing on the Commencement Date and continuing
thereafter during the Term, Tenant shall pay to or as directed by Landlord
annual rent for the entire Premises (“Fixed Rent”) at the rate of Thirty Million
Seventy-Two Thousand Five Hundred Ten and 00/100 Dollars ($30,072,510.00) per
Lease Year ($2,506,042.50 per month).
          (b) Tenant shall pay to or as directed by Landlord (i) Fixed Rent in
equal monthly installments in advance on the first (1st) day of each calendar
month from and after the Commencement Date during the Term, except that if the
first (1st) day of a calendar month is not a Business Day, then Tenant shall pay
Fixed Rent on the Business Day immediately preceding the first (1st) day of such
calendar month, and (ii) Additional Rent, in each case, as and when due and
payable hereunder, at the office of Landlord or such other place as Landlord may
designate, without notice or demand, and without any set-off, counterclaim,
credit, abatement or deduction whatsoever, except as expressly set forth in this
Lease; provided, however, that Landlord may at any time and from time to time,
upon prior written notice to Tenant, change the day of the calendar month on
which installments of Fixed Rent are paid hereunder. Fixed Rent and Additional
Rent shall be payable in lawful money of the United States, by check drawn upon
a bank which is a member of the New York Clearinghouse Association, or on any
other bank reasonably acceptable to Landlord, or by wire transfer of immediately
available funds to an account designated by Landlord. If the Commencement Date
is not the first (1st) day of a calendar month, then Tenant shall pay to
Landlord on the Commencement Date (x) the installment of Fixed Rent for the
first (1st) full calendar month of the Term after the Commencement Date, and
(y) a sum equal to Eighty-Three Thousand Five Hundred Thirty Four and 75//100
Dollars ($83,534.75), multiplied by the number of calendar days in the period
from the Commencement Date to the last day of the month in which the
Commencement Date occurs. In no event shall Tenant be permitted or required to
pay any Fixed Rent more than thirty (30) days in advance.
          Section 2.3. Tenant hereby acknowledges delivery to it of a written
notice from Landlord hereunder, a copy of which is annexed hereto as Exhibit D
(such notice, as the same may be modified, replaced or rescinded in accordance
with the terms thereof, the “Rent Payment

3



--------------------------------------------------------------------------------



 



Direction Letter”). Subject to the terms of the Rent Payment Direction Letter
and this Section 2.3(c), during the term of the Mortgage described in Rent
Payment Direction Letter, Tenant shall pay to the account (the “Lockbox
Account”) specified in the Rent Payment Direction Letter the following:
          (a) all Fixed Rent, in equal monthly installments as set forth in
Section 2.2(a) hereof;
          (b) Taxes and premiums for all insurance policies that Tenant is
required under Article 9 to obtain and maintain, on the first (1st) day of each
calendar month, in an amount equal to one-twelfth (12th) of the then annual
amount of Taxes or insurance premiums;
          (c) all amounts that Tenant is required hereunder to deposit with
Landlord as security for the performance of any Alterations or in connection
with Tenant’s contest of any Taxes or other liens; and
          (d) upon Tenant’s receipt of notice from the Mortgagee that an event
of default under such Mortgage or any other event that, pursuant to the terms of
such Mortgage or the Rent Payment Direction Letter, entitles the Mortgagee to
receive all rent and other amounts payable with respect to the Premises has
occurred and Mortgagee’s written demand therefor, all (i) Additional Rent, (ii)
Utility Charges, (iii) amounts required under such Mortgage to be deposited with
the Mortgagee for any required repairs or Alterations (including any capital
improvements) to the Premises, (iv) the Management Fee (as hereinafter defined),
if any, and (v) other amounts payable by Tenant hereunder with respect to the
operation of the Property.
          Section 2.4. If Tenant shall fail to pay any installment or other
payment of Fixed Rent or Additional Rent when due (or, if Tenant shall fail to
pay any installment of Fixed Rent due on any non-Business Day on the Business
Day immediately preceding the date on which such installment is due) and such
failure shall continue for a period of five (5) days following the date on which
such installment or payment is due, Tenant shall pay to Landlord interest on
such amount past due, from the date such Rent became due until the date paid, at
the Default Rate, and such interest shall be deemed to be Additional Rent.
          Section 2.5. All amounts payable by Tenant pursuant to this Lease,
including Fixed Rent and all Additional Rent, shall constitute rent under this
Lease, and in the event of Tenant’s failure to pay such amounts or any portion
thereof, Landlord shall have all of the rights and remedies provided for herein
or by law or at equity in the case of non-payment of Rent.
          Section 2.6. (a) Landlord and Tenant intend and agree that this Lease
is a fully “net lease”, and that all costs, expenses, liabilities and
obligations of every kind and nature whatsoever relating to the Premises, the
appurtenances thereto and the use and occupancy thereof by Tenant or anyone
claiming by, through or under Tenant, which may arise or become due during or
with respect to the Term, shall be paid by and be the responsibility of Tenant,
so that the Fixed Rent payable hereunder shall be net to Landlord. Tenant hereby
assumes the sole responsibility for the condition, use, operation, maintenance
and management of the Premises, and Landlord shall not be required to furnish
any facilities, services or utilities, or make any repairs or Alterations
thereto.

4



--------------------------------------------------------------------------------



 



          (b) Except as otherwise expressly provided herein, this Lease shall
not terminate, nor shall Tenant have any right to terminate this Lease or be
entitled to the abatement of any rent or any reduction thereof, nor shall the
obligations hereunder of Tenant be otherwise affected, any present or future Law
to the contrary notwithstanding, by reason of: (i) any damage to, or the
destruction of, the Premises or any portion thereof, from whatever cause;
(ii) the taking of the Premises or any portion thereof by condemnation or
otherwise; (iii) the prohibition, limitation, or restriction of Tenant’s use of
the Premises or any portion thereof, or the interference with such use by any
Person; (iv) the inadequacy or inaccuracy of the description of the Premises or
the failure to demise and let to Tenant the property intended to be leased
hereby or any eviction by paramount title or otherwise; (v) Tenant’s acquisition
of ownership of, or any interest in, any Premises; (vi) any action, omission or
breach on the part of Landlord under this Lease or under any other agreement, or
the impossibility or illegality of performance by Landlord or Tenant or both;
(vii) any latent or other defect in the Improvements or any portion thereof, or
in the title, condition, design, configuration, construction, physical structure
and materials, durability or fitness for a particular use of the Improvements;
(viii) any restriction, deprivation (including eviction) or prevention of, or
any interference with or interruption of, any use or occupancy of any Premises
(whether due to any defect in or failure of Landlord’s interest in any Premises,
any lien or otherwise); or (viii) any other cause whatsoever, whether similar or
dissimilar to the foregoing, it being the intention of the parties hereto that
the Fixed Rent and Additional Rent reserved hereunder shall continue to be
payable in all events, and the obligations of Tenant hereunder shall continue
unaffected, unless the requirement to pay or perform the same shall be
terminated or apportioned pursuant to an express provision of this Lease.
          (c) Tenant agrees that it shall remain obligated under this Lease in
accordance with its provisions and that it shall not take any action to
terminate, rescind or avoid this Lease, with respect to all or any of the
Premises, notwithstanding (i) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding-up or other
proceeding affecting Landlord, (ii) the exercise of any remedy, including
foreclosure, under any Mortgage, or (iii) any action with respect to this Lease,
or any part thereof (including the disaffirmance hereof) which may be taken by
Landlord under Title 11 of the United States Code 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”), or by any trustee, receiver or liquidator of Landlord or by
any court under the Bankruptcy Code or otherwise.
          (d) This Lease is the absolute and unconditional obligation of Tenant.
Tenant waives all rights which are not expressly stated in this Lease but which
may now or hereafter otherwise be conferred by applicable Law: (i) to quit,
terminate, cancel or surrender this Lease, (ii) to any setoff, counterclaim,
recoupment, abatement, suspension, deferment, diminution, deduction, reduction
or defense of or to Fixed Rent, Additional Rent or any other sums payable under
this Lease, regardless of whether such rights shall arise from any present or
future Laws, and (iii) for any statutory lien or offset right against Landlord
or any of its property.
ARTICLE 3.
USE AND OCCUPANCY
          Section 3.1. Tenant shall use and occupy the Premises for the
Permitted Uses and for no other purpose. Tenant, at its expense, shall obtain
and at all times maintain and

5



--------------------------------------------------------------------------------



 



comply with the terms and conditions of all licenses and permits required for
the lawful conduct of the Permitted Uses in the Premises.
          Section 3.2. Tenant shall not use or occupy or permit the use or
occupancy of any part of the Premises in any manner not permitted hereunder, or
for any unlawful or illegal business, use or purpose, or for any business, use
or purpose deemed disreputable or extra hazardous, or in such manner as to
constitute a nuisance of any kind, or for any purpose in violation of any
present or future applicable Laws.
ARTICLE 4.
CONDITION OF THE PREMISES
          Tenant has examined and is familiar with the condition of the
Premises, and agrees (a) to accept possession of the Premises in their “as is”
condition on the Commencement Date, (b) that neither Landlord nor Landlord’s
agents have made any representations or warranties with respect to Premises,
except as expressly set forth herein, and (c) that Landlord has no obligation to
perform any work, supply any materials, incur any expenses or make any
improvements or installations in order to prepare the Premises for Tenant’s
occupancy. The taking of possession of the Premises by Tenant shall be
conclusive evidence as against Tenant that at the time such possession was so
taken, the Premises were in good and satisfactory condition.
ARTICLE 5.
ALTERATIONS
          Section 5.1. Tenant shall not make any Alterations that affect the
load-bearing walls, curtain wall, columns, foundation or other structural
elements of any of the Improvements (“Structural Alterations”), without
Landlord’s prior written consent in each instance, which consent shall not be
unreasonably withheld, delayed or conditioned. Subject to the provisions of this
Article 5, Tenant shall have the right to make any Alterations to the
Improvements, other than Structural Alterations, without the prior written
consent of Landlord, but upon prior written notice to Landlord.
          Section 5.2. Tenant agrees and, during the performance of any
Alteration, including any Structural Alteration to which Landlord has given its
prior written consent, Tenant shall be deemed to represent and warrant to
Landlord, that in connection with such Alteration: (a) the fair market value of
the applicable Premises and the Improvements located thereon shall not be
materially reduced after the completion of any such Alteration, nor shall the
structural integrity of the Improvements located thereon be impaired or
adversely affected; (b) the Alteration and any Alterations theretofore made or
thereafter to be made shall not in the aggregate reduce the square foot area of
the Improvements by more than ten percent (10%); (c) all such Alterations shall
be performed in a good and workmanlike manner (the quality of materials and
workmanship being at least equal to that currently existing in the applicable
Improvements), and shall be expeditiously completed in compliance with all Laws
and the provisions of this Lease; (d) no such Alteration shall change the
Permitted Use of any Premises;

6



--------------------------------------------------------------------------------



 



(e) Tenant shall promptly pay all costs and expenses of any such Alteration, and
shall discharge all liens filed against any Premises arising out of the same as
provided in Section 5.5; (f) all such Alterations shall become a part of the
Improvements and shall be subject to this Lease; (g) the Alteration will not
materially impair the utility, useful life or operation of such Improvements or
any other portion of the applicable Premises; (h) no such Alteration shall
create any debt or other encumbrance(s) on all or any portion of such Premises,
and (i) in the case of any Structural Alteration, such Structural Alteration
shall be made in accordance with plans and specifications therefor approved by
Landlord and the provisions of Section 5.3. No Alteration that does not satisfy
all of the foregoing requirements of this Section 5.2 shall be made without
Landlord’s prior written consent, which consent may be granted or withheld in
Landlord’s sole discretion.
          Section 5.3. Prior to making any Structural Alterations, Tenant shall
(a) submit to Landlord, for Landlord’s written approval, detailed plans and
specifications therefor in form satisfactory to Landlord, together with a
certificate from an architect and/or engineer licensed in the State in which the
applicable Premises are located stating that such Structural Alterations, if
constructed in accordance with the proposed plans and specifications, will not
adversely affect the structural integrity or Building Systems of the
Improvements and will conform with all applicable Laws, (b) if such Structural
Alterations require a filing with any Governmental Authority or require the
consent of such authority, then such plans and specifications shall (i) be
prepared and certified by a registered architect or licensed engineer, and
(ii) comply with all Laws to the extent necessary for such governmental filing
or consent, (c) at its expense, obtain all required permits, approvals and
certificates, (d) furnish to Landlord duplicate original policies or
certificates of insurance which evidence worker’s compensation coverage
(covering all persons to be employed by Tenant, and all contractors and
subcontractors supplying materials or performing work in connection with such
Alterations), comprehensive general liability insurance (including property
damage coverage), comprehensive form automobile liability insurance and
Builder’s Risk coverage (issued on a completed value basis) all in such form,
with such companies, for such periods and in such amounts as Landlord may
require, naming Landlord and any Mortgagee and Superior Lessor as an additional
insured, and, (e) with respect to such Structural Alteration that is estimated
to cost more than $500,000 to complete, furnish to Landlord a payment and
performance bond, a cash deposit, letter of credit or other security reasonably
satisfactory to Landlord and its Mortgagee as security for the performance and
completion of such Structural Alteration. All Structural Alterations shall be
planned and constructed under the supervision of an architect and/or engineer
licensed in the State in which the applicable Premises are located. Upon
completion of any Structural Alteration, Tenant, at its expense, shall promptly
obtain certificates of final approval of such Structural Alteration as may be
required by any Governmental Authority, and shall furnish Landlord with copies
thereof, together with “as-built” plans and specifications for such Structural
Alterations prepared on an Autocad Computer Assisted Drafting and Design System,
Version 12 or later (or such other system or medium as Landlord may accept in
Landlord’s sole discretion). Tenant shall promptly reimburse Landlord, as
Additional Rent within ten (10) days after demand, for all costs and expenses
incurred by Landlord in connection with Landlord’s review of Tenant’s plans and
specifications.
          Section 5.4. All Alterations made by Tenant shall become the property
of Landlord upon the expiration or sooner termination of this Lease and, upon
the Expiration Date or earlier termination of the Term, (a) Tenant shall remove
Tenant’s Property from the Premises,

7



--------------------------------------------------------------------------------



 



at Tenant’s sole costs and expense, and (b) unless Landlord notifies Tenant no
later than thirty (30) days prior to the Expiration Date that any Alteration
made by Tenant may be removed from the Premises, Tenant shall not remove any
Alterations from the Premises. Tenant shall repair any damage to the
Improvements caused by the removal of Tenant’s Property and Tenant’s Alterations
in a good and workmanlike manner and, upon the expiration or sooner termination
of this Lease, shall restore the Improvements to their condition as existing on
the date hereof (reasonable wear and tear excepted). Any of Tenant’s Alterations
or Tenant’s Property not so removed by Tenant at or prior to the Expiration Date
or earlier termination of the Term shall be deemed abandoned and may, at the
election of Landlord, either be retained as Landlord’s property or be removed
from the Premises by Landlord at Tenant’s expense. The provisions of this
Section 5.4 shall survive the expiration or earlier termination of this Lease.
          Section 5.5. If, because of any act or omission of Tenant or any
Tenant Party, any mechanic’s lien, U.C.C. financing statement or other lien,
charge or order for the payment of money shall be filed against Landlord, or
against all or any portion of any Premises, Tenant shall, at its own expense,
cause the same to be discharged of record, by bonding or otherwise, within
thirty (30) days after the filing thereof, and Tenant shall indemnify, defend
and save Landlord harmless against and from all costs, expenses, liabilities,
suits, penalties, claims and demands (including reasonable attorneys’ fees and
disbursements) resulting therefrom.
ARTICLE 6.
REPAIRS
          Section 6.1. Throughout the Term, Tenant, at its sole cost and
expense, shall (a) take good care of the Premises, including all of the
buildings, structures, parking areas, driveways, access roads, railroad spur
lines and related facilities (to the extent of Landlord’s obligation to maintain
or repair the same pursuant to any applicable agreement with the railroad
company), and all other Improvements, and put, keep and maintain the same in
clean, good and safe order and condition, and, (b) subject to the provisions of
Article 5, make all repairs therein and thereon, interior and exterior,
structural and nonstructural, ordinary and extraordinary, and unforeseen and
foreseen, necessary, in Landlord’s reasonable judgment, to keep the same in good
and safe order and condition, howsoever the necessity or desirability therefor
may occur, and whether or not necessitated by wear, tear, obsolescence or
defects, latent or otherwise. Tenant shall not commit or suffer, and shall use
all reasonable precaution to prevent, waste, damage, or injury to the Premises.
As used in this Section 6.1 and the other Sections of this Lease, the term
“repairs” includes all necessary replacements, renewals, alterations,
improvements, and additions, including structural repairs and capital
improvements. All repairs made by Tenant shall be equal in quality and class to
the quality and class of the Improvements existing on the date hereof.
          Section 6.2. Tenant shall, at its sole cost and expense, keep all
driveways, parking areas, sidewalks, ground areas and curbs on, in front of or
adjacent to the Premises reasonably clean and free from dirt, snow, ice,
rubbish, obstructions and encumbrances.
          Section 6.3. Landlord shall not be required to furnish any services,
utilities or facilities whatsoever to the Premises. Landlord shall have no duty
or obligation to make any

8



--------------------------------------------------------------------------------



 



alteration, change, improvement, replacement or repair to any Premises, whether
foreseen or unforeseen, or to maintain any Premises, and Tenant hereby expressly
waives the right to make repairs at the expense of Landlord, which right may be
provided for in any Laws now or hereafter in effect. Tenant assumes the full and
sole responsibility for the condition, operation, repair, alteration,
improvement, replacement, maintenance and management of the Premises.
ARTICLE 7.
IMPOSITIONS
          Section 7.1. (a) Tenant shall pay any and all (i) general and special
real estate taxes (including any personal property taxes, sales taxes, use
taxes, and the like), assessments, water and sewer rents, rates and charges,
excise taxes, levies, license and permit fees, fines, penalties and other
governmental charges and any interest or costs with respect thereto
(collectively, “Taxes”), and (ii) charges for public and private utilities
(including gas, electricity, light, heat, air-conditioning, power and telephone
and other communication services) (collectively, “Utility Charges”), general and
special, ordinary and extraordinary, foreseen and unforeseen, of any kind and
nature whatsoever which at any time prior to or during the Term may be assessed,
levied, confirmed, imposed upon, or grow or become due and payable out of or in
respect of, or charged with respect to or become a lien on, the Premises (all of
the foregoing Taxes and Utility Charges, collectively, “Impositions”).
          (b) Landlord shall use commercially reasonable efforts, and shall
cooperate with Tenant, in requesting that all bills for Taxes and Utility
Charges be sent directly by the billing Entities to Tenant throughout the Term.
          (c) If the Commencement Date or the Expiration Date shall occur on a
date other than January 1 or December 31, respectively, any Impositions payable
by Tenant under this Article 7 for the year in which the Commencement Date or
Expiration Date shall occur shall be apportioned in that percentage which the
number of days in the period from the Commencement Date to December 31 or from
January 1 to the Expiration Date, as the case may be, both inclusive, shall bear
to the total number of days in such year. Notwithstanding anything to the
contrary set forth in this Lease, Tenant shall have no obligation to pay any
Impositions attributable to any period prior to the Commencement Date or after
the Expiration Date.
          Section 7.2. Nothing herein contained shall require Tenant to pay
municipal, state or federal income, inheritance, estate, succession, transfer or
gift taxes of Landlord, or any corporate franchise tax imposed upon Landlord.
          Section 7.3. (a) Tenant shall have the right, at its own expense, to
contest by appropriate proceedings the amount or validity, in whole or in part,
of any Imposition or any lien or encumbrance and, to the extent permitted by
applicable Laws, to defer payment of such contested Imposition or lien during
such contest, provided that Tenant’s right to commence and/or to continue any
such contest shall be conditioned upon the following:
          (i) Prior to the commencement of any contest, Tenant shall have given
Landlord written notice thereof, and, in the case of any Imposition or lien that
exceeds

9



--------------------------------------------------------------------------------



 



$1,476,807.00, in the aggregate, Tenant shall have furnished to Landlord a
surety company bond, a cash deposit, letter of credit other security reasonably
satisfactory to Landlord, securing payment of the contested Imposition or lien,
and interest, charge, or penalty arising from such contest;
          (ii) neither the Premises nor any part thereof would, in Landlord’s
reasonable judgment, be in material danger of being forfeited or lost by reason
of such contest;
          (iii) if any lien or encumbrance is filed against the Premises as a
result of such contest, Tenant shall, at its own cost and expense, cause the
same to be discharged of record, by bonding or otherwise; and
          (iv) such content will not, in Landlord’s reasonable judgment, subject
or threaten to subject Tenant or Landlord to any criminal or material civil
liability.
          (b) Tenant shall keep Landlord and each Mortgagee and Superior Lessor
whose name and address has been furnished to Tenant advised as to the status of
any proceedings referred to in this Section 7.3, and shall provide to Landlord
and each Mortgagee such information regarding such proceeding as Landlord may
from time to time reasonably request.
          (c) Upon the termination of such proceedings, Tenant shall pay the
amount of such Imposition or part thereof as finally determined in such
proceedings, the payment of which may have been deferred during the prosecution
of such proceedings, together with any costs, fees (including counsel fees),
interest, penalties or other liabilities in connection therewith.
          Section 7.4. At Tenant’s request and expense, Landlord shall join in
any proceedings referred to in Section 7.3, and if any Law shall require that
such proceedings be brought by or in the name of Landlord, Landlord shall permit
the same to be brought in its name. Landlord shall not ultimately be subject to
any liability for the payment of any costs or expenses in connection with any
such proceedings, and Tenant will indemnify and save harmless Landlord from any
such costs and expenses. Any reduction or abatement of any Imposition pertaining
to any part of the Term shall inure to Tenant’s benefit, regardless of whether
resulting from Tenant’s action, and regardless of whether such reduction or
abatement occurs during or after the Term. The provisions of this Section 7.4
shall survive the expiration or other termination of this Lease.
          Section 7.5. If at any time during the Term, Taxes are required to be
paid (either to the appropriate taxing authorities or as a tax escrow to the
holder of a Superior Lease or Mortgage) on any other date or dates other than as
presently required, then Tenant’s payment obligations in respect of Taxes shall
be correspondingly accelerated or revised so that such payments are due on or
prior to the date payments are due to such taxing authorities, Superior Lessor
or Mortgagee, as appropriate. Upon request by Tenant, Landlord will furnish
Tenant with copies of all available tax bills for the current Tax Year or the
immediately preceding Tax Year with respect to the Real Property.

10



--------------------------------------------------------------------------------



 



ARTICLE 8.
COMPLIANCE WITH LAWS
          Section 8.1. Tenant, at its sole expense, shall comply with all Laws
applicable to the Premises or the use and occupancy thereof by Tenant, and make
all repairs or Alterations required thereby, whether structural or
nonstructural, ordinary or extraordinary, unless otherwise expressly provided
herein. Tenant shall not at any time use or occupy the Premises in violation of
the certificate of occupancy at such time issued for the Improvements and in the
event that any Governmental Authority shall hereafter contend or declare by
notice, violation, order or in any other manner whatsoever that the Premises are
used for a purpose which is a violation of such certificate of occupancy, Tenant
shall, upon five (5) days’ written notice from Landlord or any Governmental
Authority, immediately discontinue such use of the Premises. Failure by Tenant
to discontinue such use after such notice shall be considered a default in the
fulfillment of a material covenant of this Lease and Landlord shall have the
right to terminate this Lease immediately, and in addition thereto shall have
the right to exercise any and all rights and privileges and remedies given to
Landlord by and pursuant to the provisions of Articles 15 and 16.
          Section 8.2. (a) Tenant shall have the right, at its own expense, to
contest by appropriate proceedings the validity or applicability of any Laws and
to defer compliance with any such contested Laws during such contest, provided
that Tenant’s right to commence and/or to continue any such contest shall be
conditioned upon the following:
          (i) Prior to the commencement of any contest, Tenant shall have given
Landlord written notice thereof
          (ii) neither the Premises nor any part thereof would, in Landlord’s
reasonable judgment, be in material danger of being forfeited or lost by reason
of such contest;
          (iii) if any lien or encumbrance is filed against the Premises as a
result of such contest, Tenant shall, at its own cost and expense, cause the
same to be discharged of record, by bonding or otherwise; and
          (iv) neither such contest nor Tenant’s non-compliance with such Laws
would, in Landlord’s reasonable judgment, subject or threaten to subject Tenant
or Landlord to any criminal or material civil liability.
          (b) Tenant shall keep Landlord and each Mortgagee and Superior Lessor
whose name and address has been furnished to Tenant advised as to the status of
any proceedings referred to in this Section 8.2, and shall provide to Landlord
and each Mortgagee such information regarding such proceeding as Landlord may
from time to time reasonably request.
          (c) At Tenant’s request and expense, Landlord shall join in any
proceedings referred to in this Section 8.2, and if any Laws shall require that
such proceedings be brought by or in the name of Landlord, Landlord shall permit
the same to be brought in its name, provided that Landlord shall have no right
to settle any such proceeding without the consent of Tenant.

11



--------------------------------------------------------------------------------



 



Landlord shall not ultimately be subject to any liability for the payment of any
costs or expenses in connection with any such proceedings, and Tenant shall
indemnify and save harmless Landlord from any such costs and expenses. The
provisions of this Section 8.2 shall survive the expiration or other termination
of this Lease
          Section 8.3. Tenant shall defend, indemnify and hold harmless Landlord
against any and all Losses which Landlord shall suffer by reason of Tenant’s
failure to comply with, or Tenant’s contest of, any applicable Laws. The
provisions of this Section 8.3 shall survive the expiration or other termination
of this Lease.
ARTICLE 9.
INSURANCE
          Section 9.1. Tenant, at its expense, shall obtain and keep in full
force and effect during the Term:
          (a) Insurance against loss or damage to the Improvements, Tenant’s
Property, and all Alterations to the Improvements, whether existing on the date
of this Lease or hereafter installed, by fire, lightning, windstorm, tornado and
hail and against loss and damage by such other, further and additional risks as
may be now or hereafter are included in a standard “special form” policy
(formerly known as an “all-risk” endorsement policy), and against loss or damage
by all other risks and hazards covered by a standard extended coverage insurance
policy, including, without limitation, riot and civil commotion, vandalism,
malicious mischief, burglary and theft, in an amount equal to the greater of
(i) such amount that the insurer would not deem Tenant a co-insurer under said
policies and (ii) one hundred percent (100%) of the full replacement
(insurable) cost of the Improvements, Tenant’s Property and all such Alterations
from time to time, without reduction for depreciation. The determination of the
replacement cost amount shall be adjusted annually to comply with the
requirements of the insurer issuing such coverage or, at Landlord’s election, by
reference to such indices, appraisals or information as Landlord determines in
its reasonable discretion. Full replacement cost, with respect to such
improvements, means the cost of replacing such improvements, without regard to
deduction for depreciation, exclusive of the cost of excavations, foundations
and footings below the lowest basement floor, and means, with respect to such
furniture, furnishings, fixtures, equipment and other items, the cost of
replacing the same, in each case, with inflation guard coverage to reflect the
effect of inflation, or annual valuation. Each policy or policies shall also
insure the additional expense of demolition and if any of the Improvements or
the use of the Premises shall at any time constitute legal non-conforming
structures or uses, provide coverage for contingent liability from Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements
and containing an “Ordinance or Law Coverage” or “Enforcement” endorsement and
contain a replacement cost endorsement and either an agreed amount endorsement
(to avoid the operation of any co-insurance provisions) or a waiver of any
co-insurance provisions, all subject to Landlord’s approval. The deductible with
respect to such insurance shall not be greater than $1,000,000.00 per
occurrence.
          (b) Commercial general liability insurance and umbrella liability
coverage for personal injury, bodily injury, including accident or death and
property damage, providing in

12



--------------------------------------------------------------------------------



 



combination no less than $50,000,000 per occurrence and in the annual aggregate,
and Automobile insurance including coverage for “Owned” (if any), “Hired” and
“Non Owned vehicles”. Tenant shall be named as the named insured and Landlord
and each Mortgagees and Superior Lessors shall be named as additional insureds
either on a specific endorsement or under a blanket endorsement, which insurance
shall provide primary coverage without contribution from any other insurance
carried by or for the benefit of Landlord or any Mortgagee or Superior Lessor,
and Tenant agrees to obtain blanket broad-form contractual liability and
products and completed operations liability coverage to insure its indemnity
obligations set forth in Article 26. During any construction on the Premises,
the general contractor for such construction shall also provide the insurance
required by this Section 9.1(b). Landlord hereby retains the right to
periodically review the amount of said liability insurance being maintained by
Tenant and to require an increase in the amount of said liability insurance
should Landlord deem an increase to be reasonably prudent under then existing
circumstances. The deductible with respect to such insurance shall not be
greater than $1,000,000.00 per occurrence.
          (c) Worker’s compensation insurance covering all persons employed by
Tenant at the Premises as required by applicable Laws.
          (d) During the performance of any Alterations, until completion
thereof (i) a so-called “Builder’s All-Risk Completed Value” or “Course of
Construction” insurance policy in non-reporting completed value form including a
Permission to Complete and Occupy endorsement, for full replacement value of all
such Alterations, naming Tenant as a named insured and naming Landlord, the
general contractor and construction manager, if any, and any subcontractor
designated by Tenant as loss payees, as their respective interests may appear,
and naming each Mortgagee under a standard form mortgagee endorsement or its
equivalent, and (ii) worker’s compensation insurance covering all persons
engaged in such Alterations. The deductible for such insurance, if any, shall be
satisfactory to Landlord.
          (e) If any Premises or portion thereof is identified by the Secretary
of Housing and Urban Development as being situated in an area now or
subsequently designated as having special flood hazards (including, without
limitation, those areas designated as Zone A or Zone V), flood insurance in an
amount equal to the lesser of: (i) the minimum amount required, under the terms
of coverage, to compensate for any damage or loss on a replacement basis; or
(ii) the maximum insurance available under the appropriate National Flood
Insurance Administration program. The deductible with respect to such insurance
for either Zone A or Zone V shall be five percent (5%) of the total insurable
value of such Premises and Tenant’s Property, subject to a minimum claim of
$1,000,000.00 per occurrence.
          (f) Insurance against loss or damage from (i) leakage of sprinkler
systems (if a result of a peril required to be covered under Section 9.1(a)),
and (ii) explosion of any steam or pressure boilers or similar apparatus located
in or about the Premises with a minimum liability amount per accident equal to
the lesser of (x) the replacement (insurable) value of the Premises housing such
boiler or pressure-fired machinery and (y) $10,000,000.00, per occurrence, and
having a deductible which shall not exceed $1,000,000.00 per claim, covering the
Improvements and Tenant’s Property (excluding footings and foundations and other
parts of the Improvements which are not insurable).

13



--------------------------------------------------------------------------------



 



          (g) If any Premises or portion thereof is or ever becomes
non-conforming, including, but not limited to, legal non-conforming, with
respect to zoning, ordinance or law coverage to compensate for the cost of
demolition and the increased cost of construction in amounts requested by
Landlord, which will contain Coverage A: “Loss Due to Operation of Law” (with a
minimum liability limit equal to Replacement Cost With Agreed Value
Endorsement), and Coverage B: “Demolition Cost” and Coverage C: “Increased Cost
of Construction” coverages.
          (h) If an individual Premises is located in a major earthquake damage
area and earthquake insurance is available at a commercially reasonable premium,
Tenant shall maintain throughout the Term earthquake insurance applicable to
such Premises for the full replacement value of such Premises.
          (i) Supplemental Business Interruption insurance in an amount equal to
twelve (12) months actual rental loss, including coverage for continuing
expenses including rents and with a coverage limit of $7,000,000. Each such
insurance policy shall contain an agreed amount (coinsurance waiver). In the
event business interruption insurance is no longer available at commercially
reasonable rates, then in lieu of obtaining business interruption insurance,
Tenant may elect to deposit with Landlord or its Mortgagee, or deliver to such
Mortgagee a letter of credit, in form and substance reasonably satisfactory to
Landlord and such Mortgagee, in either case in an amount equal to (i) $7,000,000
or (ii) the difference between $7,000,000 amount of business interruption
insurance below $7,000,000 (the “Business Interruption Reserve Amount”), which
Business Interruption Reserve Amount shall be applied by Mortgagee toward any
deficiency in the rent resulting from a casualty or a taking.
          (j) To the extent commercially available, Tenant shall maintain
insurance with respect to the Improvements and all Building Systems covering
acts of sabotage or acts by terrorist groups or individuals (“Terrorism
Insurance”) throughout the Term consistent with the amounts of insurance
required by this Sections 9.1 in an amount not less than $25,000,000, and having
a deductible commensurate with the deductibles under the insurance required by
this Sections 9.1 or such lesser coverage amount or such greater deductible, on
a blanket basis, that is acceptable to Landlord. Tenant agrees that if any
property insurance policy covering any of the Premises provides for any
exclusions of coverage for acts of terrorism, then a separate Terrorism
Insurance policy in the coverage amount required under this Sections 9.1(j) and
in form and substance reasonably acceptable to Landlord will be obtained by
Tenant for such Premises to the extent such Terrorism Insurance is commercially
available. Landlord agrees that Terrorism Insurance coverage may be provided
under a blanket policy that is reasonably acceptable to Landlord.
Notwithstanding anything to the contrary in this Sections 9.1(j), Tenant shall
not be obligated to maintain Terrorism Insurance in an amount more than that
which can be purchased for a sum equal to $150,000 or such lesser amount of
coverage acceptable to Landlord
          (k) Storage Tank System Third Party Liability and Cleanup Insurance
for the Premises providing coverage amounts not less than $2,000,000 per
occurrence and $4,000,000 in the annual aggregate.
          (l) Such additional and/or other insurance with respect to the
Premises and Tenant’s Property or on any replacements or substitutions thereof
or additions thereto as may

14



--------------------------------------------------------------------------------



 



from time to time be required by Landlord against other insurable hazards or
casualties which at the time are commonly insured against by prudent owners and
tenants of property similarly situated, including, without limitation, Sinkhole,
Mine Subsidence, Mold and Environmental insurance, due regard being given to the
height and type of buildings, their construction, location, use and occupancy.
          Section 9.2. All insurance companies providing the coverage required
under Section 9.1 shall be selected by Tenant and shall have
claims-paying-ability and financial strength ratings by S&P of not less than “A”
and (y) an Alfred M. Best Company, Inc. rating of “A-” or better and a financial
size category of not less than “X”, shall be licensed to write insurance
policies in the State in which the applicable Premises is located, and shall be
acceptable to Landlord in Landlord’s reasonable discretion. Tenant shall provide
Landlord with copies of all certificates of such coverage for the insurance
required pursuant to this Article 9, including evidence of waivers of
subrogation required pursuant to Section 9.5. All commercial general liability
policies required pursuant to Section 9.1 shall name Landlord, and each
Mortgagees and Superior Lessors (whose names shall have been furnished to
Tenant) as additional insureds, and any such coverage for additional insureds
shall be primary and non-contributory with any insurance carried by Landlord or
any other additional insured, and all umbrella liability or excess liability
policies shall be so-called “follow form” with respect to such policies. All
property insurance policies required pursuant to Section 9.1 shall name Landlord
as a loss payee, as Landlord’s interests may appear, and shall provide that all
losses shall be payable as herein provided. All such policies of insurance shall
provide that the amount thereof shall not be reduced and that none of the
provisions, agreements or covenants contained therein shall be modified or
canceled by the insuring company or companies without thirty (30) days prior
written notice being given to Landlord and each Mortgagee and Superior Lessor.
Each policy shall also provide that any losses otherwise payable thereunder
shall be payable notwithstanding any unintentional error or omission of Landlord
or Tenant which might, absent such provision, result in a forfeiture of all or a
part of such insurance payment. Such policy or policies of insurance may also
cover loss or damage to Tenant’s Property located on the Premises, and the
insurance proceeds applicable to Tenant’s Property shall not be paid to
Landlord, but shall accrue and be payable solely to Tenant. If said insurance or
any part thereof shall expire, be withdrawn, become void by breach of any
condition thereof by Tenant or become void or unsafe by reason of the failure or
impairment of the capital of any insurer, Tenant shall immediately obtain new or
additional insurance reasonably satisfactory to Landlord.
          Section 9.3. Anything in this Article 9 to the contrary
notwithstanding, any insurance which Tenant is required to obtain pursuant to
Section 9.1 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Tenant, provided that, in the event that any such
coverage is provided in the form of a blanket policy, Tenant hereby acknowledges
and agrees that failure to pay any portion of the premium therefor which is not
allocable to the Premises and Tenant’s Property or by any other action not
relating to the Premises and Tenant’s Property which would otherwise permit the
issuer thereof to cancel the coverage thereof, would require the Premises and
Tenant’s Property to be insured by a separate, single-property policy. In the
event any such insurance is carried under a blanket policy, Tenant shall deliver
to Landlord and each Mortgagee an ACORD certificate evidencing the issuance and
effectiveness of the policy, the amount and character of the coverage with
respect to the

15



--------------------------------------------------------------------------------



 



applicable Premises and the presence in the policy of provisions of the
character required in the above sections of this Article 9.
          Section 9.4. Tenant shall pay as they become due all premiums for the
insurance required by Section 9.1, shall renew or replace each policy, and shall
deliver to Landlord and each Mortgagee a certificate or other evidence
(reasonably satisfactory to Landlord’s Mortgagee and Landlord) of the existing
policy and such renewal or replacement policy at least thirty (30) days prior to
the expiration date of each policy. In the event of Tenant’s failure to comply
with any of the foregoing requirements of this Article 9 within five
(5) Business Days of the giving of written notice by Landlord to Tenant,
Landlord shall be entitled to procure such insurance. Any sums expended by
Landlord in procuring such insurance shall be Additional Rent and shall be
repaid by Tenant, together with interest thereon at the Default Rate, from the
time of payment by Landlord until fully paid by Tenant immediately upon written
demand therefor by Landlord.
          Section 9.5. (a) Landlord and Tenant hereby waive any and all rights
of recovery against the other, or against the officers, employees, partners,
agents and representatives of the other, for loss of or damage to the property
of the waiving party to the extent such loss or damage is typically covered
under standard forms of “all risk” insurance policies with extended coverage. In
addition, the parties hereto shall procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance covering the Premises,
and personal property, fixtures and equipment located thereon or therein,
pursuant to which the insurance companies waive subrogation or consent to a
waiver of right of recovery and subject to obtaining such clauses or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery, hereby agree not to make any claim against or seek to recover from the
other for any loss or damage to its property or the property of others resulting
from fire or other hazards covered by such fire and extended coverage insurance;
provided, however, that the release, discharge, exoneration and covenant not to
sue herein contained shall be limited by and coextensive with the terms and
provisions of the waiver of subrogation clause or endorsements or clauses or
endorsements consenting to a waiver of right of recovery. Tenant acknowledges
that Landlord shall not carry insurance on and shall not be responsible for
damage to, the Improvements or Tenant’s Property, and that Landlord shall not
carry insurance against, or be responsible for any loss suffered by Tenant due
to interruption of Tenant’s business. The waiver of subrogation and releases
described in this Section 9.5(a) shall apply to the Premises, the Adjacent
Premises, and other property owned by Landlord.
               (b) Notwithstanding anything in this Lease to the contrary, as to
each party hereto, provided such party’s right of full recovery under such
insurance as such party may or shall be required to carry hereunder is not
adversely affected, such party hereby releases the other (and its servants,
agents, contractors, employees and invitees) with respect to any claim
(including a claim for negligence) which it might otherwise have against the
other party for loss, damages or destruction of the type covered by such
insurance with respect to its property by fire or other casualty occurring
during the Term.

16



--------------------------------------------------------------------------------



 



ARTICLE 10.
DAMAGE TO PREMISES
          Section 10.1. If all or any portion of any Improvements on any parcel
of Land shall be damaged by fire or other casualty, Tenant shall promptly notify
Landlord thereof and shall diligently repair or reconstruct such Improvements,
in a good and workmanlike manner, to a like or better condition than existed
prior to such damage or destruction, with such Alterations or modifications
thereto as Tenant shall deem necessary or desirable, subject to the provisions
of Article 5 (the “Restoration”), at Tenant’s sole cost and expense and whether
or not the insurance proceeds applicable to damage or destruction of such
Improvements shall be sufficient.
          Section 10.2. So long as Tenant is not in default beyond applicable
grace or notice provisions in the payment or performance of its obligations
hereunder, Tenant shall be entitled to receive all insurance proceeds payable
with respect to any damage to the Improvements or any of Tenant’s Property by
fire or other casualty. Landlord agrees to pay over to Tenant from time to time,
for the costs of the Restoration, any proceeds which may be received by Landlord
from insurance carried by Landlord or Tenant, less any actual, reasonable
out-of-pocket expenses paid by Landlord in the collection of such proceeds.
          Section 10.3. The Rent payable under this Lease shall not abate by
reason of any damage or destruction of any Improvements by reason of an insured
or uninsured casualty; provided, however, that Tenant shall receive a credit
against the Rent and other sums due hereunder in an amount equal to the proceeds
of any business interruption insurance carried by Tenant, to the extent that
such proceeds are paid to Landlord. Tenant hereby waives all rights under
applicable Laws to abate, reduce or offset Rent by reason of such damage or
destruction.
          Section 10.4. Notwithstanding the foregoing provisions of this
Article 10, if there exists a Mortgage, (a) the terms and conditions of such
Mortgage shall be satisfied prior to the disbursement of any insurance proceeds
for the Restoration of any damage to the Land or Improvements, and (b) Mortgagee
shall have the right to supervise and control the receipt and disbursements of
such insurance proceeds and, subject to the terms of such Mortgage, shall be
entitled to apply any insurance proceeds which are not used to pay for the costs
of such Restoration to the reduction of the debt secured by the Mortgage.
ARTICLE 11.
EMINENT DOMAIN
          Section 11.1. If all or substantially all of the Improvements on any
parcel of Land (or such portion of such Improvements that Tenant, in Tenant’s
reasonable judgment, is unable to reasonably operate its business in
substantially the same manner as on the date immediately preceding an
acquisition or condemnation thereof), or any parcel of the Land, shall be
acquired or condemned for any public or quasi-public use or purpose, then Tenant
shall promptly notify Landlord thereof and this Lease and the Term shall end
only with respect to such acquired or condemned parcel (or parcels) of Land (and
the Improvements located thereon) as of the date of the vesting of title thereto
with the same effect as if that date were the Expiration

17



--------------------------------------------------------------------------------



 



Date. In the event that this Lease is terminated pursuant to this Section 11.1
with respect to any acquired or condemned parcel (or parcels) of Land (and the
Improvements located thereon), and Landlord shall not have elected to substitute
another parcel (or parcels) of land and improvements for the parcel (or parcels)
of Land and the Improvements so acquired or condemned in accordance with the
provisions of Article 28, then the Fixed Rent payable hereunder shall be
(a) reduced by the amount of the Fixed Rent allocated to the acquired or
condemned parcel (or parcels) of Land (and the Improvements located thereon) as
set forth on Exhibit E to this Lease as of the termination date, and (b) paid or
refunded up to and including, such termination date.
          Section 11.2. If a part of any of the Improvements shall be so
acquired or condemned and this Lease and the Term shall not be terminated with
respect to the parcel (or parcels) of Land so affected, then Tenant shall
promptly commence and thereafter and diligently proceed to repair or reconstruct
such Improvements, in a good and workmanlike manner, to a like condition as, or
better condition than, existed prior to such damage or destruction, with such
Alterations or modifications thereto as Tenant shall deem necessary or
desirable, subject to the provisions of Article 5, at Tenant’s sole cost and
expense. So long as Tenant is not in default beyond applicable grace or notice
provisions in the payment or performance of its obligations hereunder, Tenant
shall be entitled to receive all or such portion of the condemnation award paid
with respect to such acquisition or condemnation as is required to pay all cost
of the Restoration, including, subject to the provisions of Section 11.3, the
costs to repair or replace any Alterations and Tenant’s Property damaged or
taken in such acquisition or condemnation.
          Section 11.3. Subject to the provisions of Section 11.2, Landlord
shall receive the entire award for any acquisition or condemnation of all of the
Improvements or the Land, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired portion of the Term,
Tenant’s Alterations or improvements; and Tenant hereby assigns to Landlord all
of its rights in and to any such award. Nothing contained in this Article 11
shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for the then value of any Tenant’s Property included in
such taking and for any moving expenses, provided any such award is in addition
to, and does not result in a reduction of, the award made to Landlord.
          Section 11.4. Except as otherwise expressly provided in Section 11.1,
this Lease shall not terminate and shall remain in full force and effect in the
event of any acquisition or condemnation of any Premises, or any portion
thereof, and, except as otherwise expressly provided by the provisions of this
Lease, Tenant hereby waives all rights under applicable Laws to abate, reduce or
offset Rent by reason of such taking.
          Section 11.5. Notwithstanding the foregoing provisions of this
Article 11, if there exists a Mortgage, (a) the terms and conditions of such
Mortgage shall be satisfied prior to the disbursement of any condemnation award
for the Restoration of any damage to the Land or Improvements, and (b) Mortgagee
shall have the right to supervise and control the receipt and disbursements of
such condemnation award and, subject to the terms of such Mortgage, shall be
entitled to apply any portion of the condemnation award which is not used to pay
for the costs of such Restoration to the reduction of the debt secured by the
Mortgage.

18



--------------------------------------------------------------------------------



 



ARTICLE 12.
ASSIGNMENT AND SUBLETTING
          Section 12.1. (a) Except as otherwise provided in this Article 12, and
it being agreed that Tenant shall have the right to place a lien on Tenant’s
Property to the extent set forth in documents evidencing Tenant’s Credit
Facility, Tenant shall not assign, mortgage, pledge, encumber, or otherwise
transfer this Lease, whether by operation of law or otherwise, and shall not
sublet (or underlet), license, franchise or permit or suffer the Premises or any
part thereof to be used or occupied by others (whether for desk space, mailing
privileges or otherwise), without Landlord’s prior written consent, which
consent may be granted or withheld in Landlord’s sole discretion. Any
assignment, sublease, license, franchise, mortgage, pledge, encumbrance or
transfer in contravention of the provisions of this Article 12 shall be null and
void.
               (b) If, without Landlord’s consent, this Lease is assigned, or
the Premises is sublet or occupied by anyone other than Tenant, or this Lease or
the Premises is encumbered (by operation of law or otherwise), Landlord may
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the Rent herein reserved. No such collection of rent shall be
deemed to be (i) a waiver of the provisions of this Article 12, (ii) an
acceptance of the assignee, subtenant or occupant as tenant, or (iii) a release
of Tenant from the performance of any of the terms, covenants and conditions to
be performed by Tenant under this Lease, including the payment of Rent.
               (c) Landlord’s consent to any assignment or subletting shall not
relieve Tenant from the obligation to obtain Landlord’s express consent to any
further assignment or subletting. In no event shall any permitted subtenant
assign or encumber its sublease or further sublet the Premises, or otherwise
suffer or permit any portion of the Premises to be used or occupied by others.
          Section 12.2. If Tenant shall, at any time or from time to time,
during the Term desire to assign this Lease or sublet all of the Premises,
Tenant shall give notice (a “Tenant’s Notice”) thereof to Landlord, which
Tenant’s Notice shall set forth: (a) with respect to an assignment of this
Lease, the date Tenant desires the assignment to be effective and any
consideration Tenant would receive under such assignment; (b) with respect to a
sublet of all of the Premises (i) the dates upon which Tenant desires the
sublease term to commence and expire, and (ii) the rental rate and other
material business terms upon which Tenant would sublet the Premises, (c) a
statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business and its proposed use of the
Premises, (d) current financial information with respect to the proposed
assignee or subtenant, including its most recent financial report, (e) a true
and complete copy of the proposed assignment or sublease and any other
agreements relating thereto, and (f) an agreement by Tenant to indemnify,
defend, protect and hold harmless Landlord from and against any and all Losses
resulting from any claims that may be made against Landlord by the proposed
assignee or subtenant or by any brokers or other Persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease,
irrespective of whether Landlord shall give or decline to give its consent to
any proposed assignment or sublease.

19



--------------------------------------------------------------------------------



 



          Section 12.3. (a) Notwithstanding anything to the contrary contained
in Section 12.1 (but subject to the consent rights of any Mortgagee or Superior
Lessor), provided that no Event of Default shall have occurred and be continuing
under this Lease as of the time Landlord’s consent is requested by Tenant,
Landlord shall consent to a proposed assignment of this Lease or sublease of all
of the Premises; provided, that the proposed assignee or subtenant shall have a
net worth equal to or greater than the net worth of Tenant as of the
Commencement Date (and evidence reasonably satisfactorily to Landlord of such
net worth shall have been delivered to Landlord).
               (b) With respect to each and every sublease consented to by
Landlord under the provisions of this Lease, it is further agreed that:
               (i) no sublease shall be for a term ending later than one day
prior to the Expiration Date of this Lease;
               (ii) no sublease shall be delivered to any subtenant, and no
subtenant shall take possession of any part of the Premises, until an executed
counterpart of such sublease has been delivered to Landlord and approved in
writing by Landlord; and
               (iii) any sublease shall be subject and subordinate to this Lease
and to the matters to which this Lease is or shall be subordinate, and each
subtenant by entering into a sublease is deemed to have agreed that in the event
of termination, re-entry or dispossession by Landlord under this Lease, Landlord
may, at its option, take over all of the right, title and interest of Tenant, as
sublandlord, under such sublease, and such subtenant shall, at Landlord’ s
option, attorn to Landlord pursuant to the then executory provisions of such
sublease, except that Landlord shall not (A) be liable for any previous act or
omission of Tenant under such sublease, (B) be subject to any counterclaim,
offset or defense, not expressly provided in such sublease, which theretofore
accrued to such subtenant against Tenant, (C) be bound by any previous
modification of such sublease or by any previous prepayment of more than one
month’s Fixed Rent or of any Additional Rent, or (D) be obligated to perform any
work in the subleased space or to prepare it for occupancy, and in connection
with such attornment, the subtenant shall execute and deliver to Landlord any
instruments Landlord may reasonably request to evidence and confirm such
attornment. Each subtenant or licensee of Tenant shall be deemed, automatically
upon and as a condition of its occupying or using the Premises, to have agreed
to be bound by the terms and conditions set forth in this Article 12. The
provisions of this Article 12.3(b) shall be self-operative and no further
instrument shall be required to give effect to this provision.
               (c) In the event that Tenant fails to execute and deliver the
assignment or sublease to which Landlord consented within one hundred twenty
(120) days after the giving of such consent, then Tenant shall again comply with
all of the provisions and conditions of this Article 12 before assigning this
Lease or subletting all of the Premises.
          Section 12.4. Notwithstanding any assignment or subletting or any
acceptance of Rent by Landlord from any assignee or subtenant, Tenant shall
remain fully liable for the

20



--------------------------------------------------------------------------------



 



payment of all Rent due and for the performance of all other terms, covenants
and conditions contained in this Lease on Tenant’s part to be observed and
performed, and any default under any term, covenant or condition of this Lease
by any subtenant shall be deemed a default under this Lease by Tenant.
          Section 12.5. (a) Any Change of Control (as a result of one or more
transactions) of Tenant shall be deemed an assignment of this Lease for all
purposes of this Article 12. The limitations set forth in this Section 12.5
shall be deemed to apply to assignees and Guarantors of this Lease, if any, and
any transfer of ownership interests in, or any merger, consolidation or transfer
of assets of, any such Entity in violation of this Section 12.5 shall be deemed
to be an assignment of this Lease in violation of Section 12.1. Notwithstanding
the forgoing or anything to the contrary contained in this Lease, the provisions
of this Article 12 shall not apply to or prohibit, and Landlord’s consent shall
not be required with respect to (i) the transfer of shares of stock of Tenant or
any Person that is an Affiliate of Tenant that are publicly traded, in ordinary
course trading on a nationally recognized stock exchange, and/or (ii) an initial
public offering of Tenant’s or such Person’s stock, provided that such initial
public offering shall be subject to and made in compliance with all applicable
requirements set forth in any Mortgage or other loan documents made by Landlord
with or in favor of the Mortgagee thereunder.
               (b) A modification, amendment or extension of a sublease shall be
deemed a sublease for the purposes of Section 12.1, and a lease takeover
agreement shall be deemed an assignment of this Lease for the purposes of
Section 12.1.
          Section 12.6. Any assignment or transfer which is or is deemed to be
an assignment of this Lease shall be made only if, and shall not be effective
until, the assignee shall (a) execute, acknowledge and deliver to Landlord an
agreement in form and substance satisfactory to Landlord whereby the assignee
shall assume the obligations of this Lease on the part of Tenant to be performed
or observed from and after the effective date of such assignment or transfer,
and whereby the assignee shall agree that the provisions of Section 12.1 shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers, and (b) deliver to Landlord the
certificates of insurance as required under Article 9.
          Section 12.7. The joint and several liability of Tenant and any
immediate or remote successor in interest of Tenant for the due performance of
the obligations on Tenant’s part to be performed or observed pursuant to this
Lease shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord, or any grantee or assignee of
Landlord by way of mortgage or otherwise, extending the time for performance of,
or otherwise modifying, any of such obligations, or by any waiver or failure of
Landlord, or any grantee or assignee of Landlord by way of mortgage or
otherwise, to enforce any of such obligations.
ARTICLE 13.
SUBORDINATION; ESTOPPEL CERTIFICATES
          Section 13.1. Subject to the provisions of Section 13.4, the rights
and interests of Tenant under this Lease any and all liens, rights and interests
(whether choate or inchoate and

21



--------------------------------------------------------------------------------



 



including, without limitation, all mechanic’s and materialmen’s liens under
applicable law) owed, claimed or held by Tenant in and to the Land and
Improvements are and shall be in all respects subject, subordinate and inferior
to any Mortgage (and any other loan documents executed and/or delivered in
connection with such Mortgage), and to the liens, security interests and all
other rights and interests created or to be created therein or thereby for the
benefit of Mortgagee, and securing the repayment of the debt secured by any such
Mortgage, including, without limitation, those created under the Mortgage
covering, amount other things, the Land and Improvements, and filed or to be
filed of record in the public records maintained for the recording of mortgages
in the jurisdiction where each parcel of Land is located, and all renewals,
extensions, increases, supplements, spreaders, consolidations, amendments,
modifications and replacements thereof and to all sums secured thereby and
advances made thereunder with the same force and effect as if the Mortgage and
the loan documents executed in connection therewith had been executed and
delivered and the Mortgage recorded prior to the execution and delivery of this
Lease. At its option and in its sole discretion, Mortgagee may elect to give the
rights and interest of Tenant and the Lease priority over the lien of the
Mortgage. In the event of such election, the rights and interest of Tenant under
the Lease automatically shall have the priority over the lien of the Mortgage
and no additional consent or instrument shall be necessary or required. Tenant
agrees to execute and deliver whatever instruments may be reasonably requested
by Mortgagee for the purposes of this Section 13.1, and in the event that Tenant
fails to do so after demand in writing, Tenant does hereby make, constitute and
irrevocably appoint Landlord as Tenant’s attorney-in-fact and in its name, place
and stead so to do.
          Section 13.2. In the event of any act or omission of Landlord which
would give Tenant the right, immediately or after lapse of a period of time, to
cancel or terminate this Lease, or to claim a partial or total eviction, Tenant
shall not exercise such right (a) until it has given written notice of such act
or omission to each Mortgagee and Superior Lessor whose name and address shall
previously have been furnished to Tenant in writing, and (b) unless such act or
omission shall be one which is not capable of being remedied by Landlord or such
Mortgagee or Superior Lessor within a reasonable period of time, until a
reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when such Mortgagee
or Superior Lessor shall have become entitled under such Mortgage or Superior
Lease, as the case may be, to remedy the same (which reasonable period shall in
no event be more than thirty (30) days longer than the period to which Landlord
would be entitled under this Lease or otherwise, after similar notice, to effect
such remedy), provided such Mortgagee or Superior Lessor shall with due
diligence give Tenant written notice of its intention to remedy such act or
omission, and such Mortgagee or Superior Lessor shall commence and thereafter
continue with reasonable diligence to remedy such act or omission. If more than
one Mortgagee or Superior Lessor shall become entitled to any additional cure
period under this Section 13.2, such cure periods shall run concurrently, not
consecutively.
          Section 13.3. If a Mortgagee or Superior Lessor shall succeed to the
rights of Landlord under this Lease, whether through possession or foreclosure
action or delivery of a new lease or deed, then at the request of such party so
succeeding to Landlord’s rights (“Successor Landlord”) and upon Successor
Landlord’s written agreement to accept Tenant’s attornment, Tenant shall attorn
to and recognize Successor Landlord as Tenant’s landlord under this Lease, and
shall promptly execute and deliver any instrument that Successor Landlord may
reasonably request to evidence such attornment. Upon such attornment this Lease
shall continue in full

22



--------------------------------------------------------------------------------



 



force and effect as, or as if it were, a direct lease between Successor Landlord
and Tenant upon all of the terms, conditions and covenants as are set forth in
this Lease and shall be applicable after such attornment except that Successor
Landlord shall not:
               (i) be liable for any previous act or omission of Landlord under
this Lease (provided that nothing contained herein shall be deemed to relieve
any Successor Landlord of any liability arising by reason of such Successor
Landlord’s acts or omissions occurring after the date such Successor Landlord
succeeds to Landlord’s interest under this Lease);
               (ii) be subject to any offset which shall have theretofore
accrued to Tenant against Landlord; or
               (iii) be bound by any previous modification of this Lease, not
expressly provided for in this Lease, or by any previous prepayment of more than
one month’s Fixed Rent, unless such modification or prepayment shall have been
expressly approved in writing by such Successor Landlord.
          Section 13.4. Notwithstanding the foregoing provisions of this
Article 13, as a condition to Tenant’s agreement hereunder to subordinate
Tenant’s interest in this Lease to any existing or future Mortgages or Superior
Leases, Landlord shall deliver to Tenant for execution and acknowledgment a
Non-Disturbance Agreement from the Mortgagee or Superior Lessor, as applicable,
under each Mortgage and Superior Lease. A “Non-Disturbance Agreement” shall mean
a subordination, attornment and non-disturbance agreement duly executed and
acknowledged by a Mortgagee or a Superior Lessor, as the case may be, and by
Landlord, in form acceptable for recording in each of the States in which the
Premises are located, and (a) in the form attached as Exhibit F to this Lease,
in the case of the existing Mortgagee, and (b) as to future Mortgagees and
Superior Lessors, in the form customarily employed by such Mortgagee or Superior
Lessor and reasonably satisfactory to Tenant, provided that in no event shall
any such Non-Disturbance Agreement materially increase the obligations or
materially decrease the rights of Tenant under this Lease. Tenant agrees to
execute, acknowledge and deliver to Landlord any such Non-Disturbance Agreement
promptly after delivery by Landlord or any Mortgagee or Superior Lessor.
          Section 13.5. Landlord and Tenant agree that upon the request of
Mortgagee made in accordance with Section 2.2(c), the Rent payable hereunder
shall be paid directly to such Mortgagee or as such Mortgagee may direct.
          Section 13.6. Each party agrees, at any time and from time to time, as
requested by the other party, upon not less than ten (10) days’ prior notice, to
execute and deliver to the other a written statement executed and acknowledged
by such party (a) stating that this Lease is then in full force and effect and
has not been modified (or if modified, setting forth all modifications),
(b) setting forth the then annual Fixed Rent, (c) setting forth the date to
which the Fixed Rent and Additional Rent have been paid, (d) stating whether or
not, to the best knowledge of the signatory, the other party is in default under
this Lease, and if so, setting forth the specific nature of all such defaults,
(e) stating whether there is a sublease affecting any Premises, (g) stating the
address of the signatory to which all notices and communication under the Lease
shall

23



--------------------------------------------------------------------------------



 



be sent, the Commencement Date and the Expiration Date, and (h) as to any other
matters reasonably requested by the party requesting such certificate. The
parties acknowledge that any statement delivered pursuant to this Section 13.6
may be relied upon by others with whom the party requesting such certificate may
be dealing, including any purchaser or owner of any Land or any Improvements, or
of Landlord’s interest in any Land or any Improvements, or any Superior Lease,
or by any Mortgagee or Superior Lessor, or by any prospective or actual
sublessee of the Premises or assignee of this Lease, or permitted transferee of
or successor to Tenant.
ARTICLE 14.
MANAGEMENT; ACCESS TO PREMISES
          Section 14.1. Tenant acknowledges and agrees that Landlord may elect
at any time during the Term to retain a Person to perform or supply certain
services to Landlord in connection with the management of the Premises and the
administration of this Lease (a “Property Manager”). If Landlord shall retain a
Property Manager at any time during the Term, Landlord shall notify Tenant
thereof and provide to Tenant a copy of the agreement entered into by and
between Landlord and the Property Manager with respect the management of the
Premises (the “Management Agreement”) and/or information regarding the
management fees, incentive fees and other compensation, reimbursement of costs
and expenses and other payments to be made to the Property Manager pursuant to
the terms of the Management Agreement (all such fees, compensation and
reimbursements, collectively, the “Management Fees”). Without limiting any of
the provisions of this Lease, Tenant agrees to pay, on behalf of Landlord, any
and all Management Fees as and when the same are due and payable to the Property
Manager pursuant to the terms of the Management Agreement; provided, however,
that in no event shall Tenant be required to pay in any twelve (12) month period
any Management Fees in excess of an amount equal to three percent (3%) of the
Fixed Rent payable by Tenant hereunder during the same twelve (12) month period.
Tenant agrees that it shall not retain a Property Manager or enter into any
Management Agreement without the prior the written approval of Landlord and each
Mortgagee.
          Section 14.2. Landlord and Landlord’s agents shall have the right to
enter the Premises on not less than forty-eight (48) hours advance notice
(except no such prior notice shall be required in case of emergency),
accompanied by a representative of Tenant, if provided by Tenant, in order (a)
to inspect the Premises, no more frequently (except in respect of any default by
Tenant, or if Landlord reasonably believes such an inspection would be likely to
disclose a default by Tenant hereunder) than quarterly, and (b) to show the
Premises to prospective purchasers or Mortgagees or, during the last twenty-four
(24) months of the Term, to prospective tenants of the Premises. Tenant or any
Tenant Party may designate one or more areas of the Premises as secure areas,
and Landlord and Landlord’s agents shall not enter such secure areas without a
representative of Tenant or such Tenant Party present during such entry, except
in an emergency.

24



--------------------------------------------------------------------------------



 



ARTICLE 15.
DEFAULT
          Section 15.1. Each of the following events shall be an “Event of
Default” hereunder:
               (a) if Tenant fails to pay (i) any installment of Fixed Rent, any
Taxes or insurance premiums on or prior to the fifth (5th) day of any calendar
month (or, if the fifth (5th) day of a calendar month is not a Business Day, on
or prior to the Business Day immediately preceding the fifth (5th) day of such
calendar month) or (ii) any Additional Rent (other than Taxes and insurance
premiums) on or prior to the date that is five (5) Business Days after
Landlord’s notice of such default is given to Tenant; or
               (b) if Tenant admits in writing its inability to pay its debts as
they become due; or
               (c) if Tenant commences or institutes any case, proceeding or
other action (i) seeking relief as a debtor, or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its property; or
               (d) if Tenant makes a general assignment for the benefit of
creditors; or
               (e) if any case, proceeding or other action is commenced or
instituted against Tenant (i) seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (ii) seeking appointment of
a receiver, trustee, custodian or other similar official for it or for all or
any substantial part of its property, which either (A) results in any such entry
of an order for relief, adjudication of bankruptcy or insolvency or such an
appointment or the issuance or entry of any other order having a similar effect,
or (B) remains undismissed for a period of ninety (90) days; or
               (f) if any case, proceeding or other action is commenced or
instituted against Tenant seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its property which results in the entry of an order for any such relief which
has not been vacated, discharged, or stayed or bonded pending appeal within
ninety (90) days from the entry thereof; or
               (g) if Tenant takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
Sections 15.1(c), (d), (e) or (f); or

25



--------------------------------------------------------------------------------



 



               (h) if a trustee, receiver or other custodian is appointed for
any substantial part of the assets of Tenant, which appointment is not vacated
or effectively stayed within seven (7) Business Days, or if any such vacating or
stay does not thereafter remain in effect; or
               (i) if Tenant defaults in the observance or performance of any
other term, covenant or condition of this Lease on Tenant’s part to be observed
or performed and Tenant fails to remedy such default within thirty (30) days
after notice by Landlord to Tenant of such default, or, if such default is of
such a nature that it cannot be completely remedied within said period of thirty
(30) days, if Tenant fails to commence to remedy such default within such
thirty-day period, or fails thereafter to diligently prosecute to completion all
steps necessary to remedy such default.
          Section 15.2. If an Event of Default occurs and is continuing,
Landlord may at any time thereafter either (a) elect to proceed by appropriate
judicial proceedings, either at law or in equity, to enforce the performance or
observance by Tenant of the applicable provision or provisions of this Lease
and/or to recover damages for Tenant’s breach thereof, or (b) give written
notice to Tenant stating that this Lease and the Term shall expire and terminate
on the date specified in such notice, which date shall not be less than twenty
(20) Business Days after the giving of such notice. If Landlord gives such
notice of termination, this Lease and the Term and all rights of Tenant under
this Lease shall expire and terminate as if the date set forth in such notice
were the fixed Expiration Date and Tenant immediately shall quit and surrender
the Premises, but Tenant shall remain liable as hereinafter provided.
ARTICLE 16.
REMEDIES AND DAMAGES
          Section 16.1. If an Event of Default shall occur, and this Lease and
the Term shall expire and come to an end pursuant to either the termination
thereof by Landlord or judicial proceeding as provided in Article 15:
               (a) Tenant shall quit and peacefully surrender the Premises to
Landlord, and Landlord and its agents may immediately, or at any time after such
Event of Default or after the date upon which this Lease and the Term shall
expire and come to an end, re-enter the Premises or any part thereof, without
notice, either by summary proceedings, or by any other applicable action or
proceeding, or by legal force or other legal means (without being liable to
indictment, prosecution or damages therefor), and may repossess the Premises and
dispossess Tenant and any other Persons from the Premises and remove any and all
of their property and effects from the Premises; and
               (b) Landlord shall use good faith efforts to relet all or any
portion or portions of the Premises to such tenant or tenants, for such term or
terms ending before, on or after the Expiration Date, at such rental or rentals
and upon such other conditions, which may include concessions and free rent
periods, as Landlord, in its reasonable discretion, may determine; provided,
however, that Landlord shall not be liable for any failure to relet all or any
portion of the Premises, or, in the event of any such reletting, for refusal or
failure to collect any

26



--------------------------------------------------------------------------------



 



rent due upon any such reletting, and no such refusal or failure shall operate
to relieve Tenant of any liability under this Lease or otherwise affect any such
liability, and Landlord, at Landlord’s option, may make such repairs,
replacements, alterations, additions, improvements, decorations and other
physical changes in and to the Premises as Landlord, in its sole discretion,
considers advisable or necessary in connection with any such reletting or
proposed reletting, without relieving Tenant of any liability under this Lease
or otherwise affecting any such liability.
          Section 16.2. If this Lease and the Term shall expire and come to an
end as provided in Article 15, or by or under any summary proceeding or any
other action or proceeding, or if Landlord shall re-enter the Premises as
provided in Section 16.1, or by or under any summary proceeding or any other
action or proceeding, then, in any of such events:
               (a) Tenant shall pay to Landlord all Fixed Rent and Additional
Rent payable under this Lease by Tenant to Landlord to the date upon which this
Lease and the Term shall have expired and come to an end or to the date of
re-entry upon the Premises by Landlord, as the case may be;
               (b) Tenant also shall be liable for and shall pay to Landlord, as
damages, any deficiency (the “Deficiency”) between (i) the Fixed Rent for the
period which otherwise would have constituted the unexpired portion of the Term,
(conclusively presuming the Additional Rent for each year thereof to be the same
as was payable for the year immediately preceding such termination or re-entry),
and (ii) the net amount, if any, of rents collected under any reletting effected
pursuant to the provisions of Section 16.1(b) for any part of such period (first
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and with such reletting including all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees and disbursements,
alteration costs and other expenses of preparing the Premises for such
reletting). Tenant shall pay the Deficiency in monthly installments on the days
specified in this Lease for payment of installments of Fixed Rent, and Landlord
shall be entitled to recover from Tenant each monthly Deficiency as the same
shall arise. No suit to collect the amount of the Deficiency for any month shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month by
a similar proceeding; and
               (c) whether or not Landlord shall have collected any Deficiency,
Tenant shall pay to Landlord, in lieu of any further Deficiency, as and for
liquidated and agreed final damages, a sum equal to (i) the amount by which
Fixed Rent for the period which otherwise would have constituted the unexpired
portion of the Term (conclusively presuming the Additional Rent for each year
thereof to be the same as was payable for the year immediately preceding such
termination or re-entry) exceeds (ii) the then fair and reasonable rental value
of the Premises, including Additional Rent for the same period, both discounted
to present value at the rate of four percent (4%) per annum, less (iii) the
aggregate amount of the Deficiency previously collected by Landlord pursuant to
the provisions of Section 16.1(b) for the same period. If, before presentation
of proof of such liquidated damages to any court, commission or tribunal,
Landlord shall have relet the Premises or any part thereof for the period which
otherwise would have constituted the unexpired portion of the Term, or any part
thereof, the amount of net rents reserved under the new lease for all or the
part of the Premises so relet shall

27



--------------------------------------------------------------------------------



 



be deemed, prima facie, to be the fair and reasonable rental value for such part
or all of the Premises so relet during the term of the reletting.
          Section 16.3. Upon the breach or threatened breach by Tenant, or any
Persons claiming through or under Tenant, of any term, covenant or condition of
this Lease, Landlord shall have the right to enjoin such breach and to invoke
any other remedy allowed by law or in equity as if re-entry, summary proceedings
and other special remedies were not provided in this Lease for such breach. The
rights to invoke the remedies set forth above are cumulative and shall not
preclude Landlord from invoking any other remedy allowed at law or in equity.
          Section 16.4. No receipt of monies by Landlord from Tenant after
termination of this Lease, or after the giving of any notice of termination of
this Lease, shall reinstate, continue or extend the Term or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Landlord to
enforce the payment of Rent payable by Tenant hereunder or thereafter falling
due, or operate as a waiver of the right of Landlord to recover possession of
the Premises by proper remedy, except as otherwise expressly provided herein, it
being agreed that after the service of notice to terminate this Lease or the
commencement of suit or summary proceedings, or after final order or judgment
for the possession of the Premises, Landlord may demand, receive and collect any
monies due or thereafter falling due without in any manner affecting such
notice, proceeding, order, suit or judgment, all such monies collected being
deemed payments on account of the use and occupation of the Premises or, at the
election of Landlord, on account of Tenant’s liability hereunder.
          Section 16.5. Except as expressly provided to the contrary herein or
as may be prohibited by applicable Laws, Tenant hereby expressly waives the
service of any notice of intention to re-enter provided for in any statute, or
of the institution of legal proceedings to that end which may otherwise be
required to be given under applicable Laws. Tenant, for and on behalf of itself
and all Persons claiming by, through or under Tenant, including creditors of all
kinds, hereby expressly waives any and all rights of redemption which it or any
of them may have under applicable Laws or otherwise and any rights of re-entry
or repossession or to restore the operation of this Lease in case Tenant shall
be dispossessed by a judgment or by warrant of any court or judge or in case of
re-entry or repossession by Landlord or in case of any expiration or termination
of this Lease, whether such dispossess, re-entry, expiration or termination
shall be by operation of law or pursuant to the provisions of this Lease. The
terms “enter”, “reenter”, “entry” or “reentry”, as used in this Lease shall not
be restricted to their technical, legal meanings.
ARTICLE 17.
FEES AND EXPENSES
          Section 17.1. If an Event of Default shall occur under this Lease, or
if Tenant shall do or permit to be done any act or thing upon the Premises which
would cause Landlord to be in default under any Mortgage or Superior Lease, or
if Tenant shall fail to comply with its obligations under this Lease and the
preservation of property or the safety of any Person is threatened thereby,
Landlord or the Mortgagee under such Mortgage or Superior Lessor under such
Superior Lease, as applicable, may, after reasonable prior notice to Tenant
except in an

28



--------------------------------------------------------------------------------



 



emergency, perform the same for the account of Tenant or make any expenditure or
incur any obligation for the payment of money for the account of Tenant. All
amounts expended by Landlord in connection with the foregoing, including
reasonable attorneys’ fees and disbursements in instituting, prosecuting or
defending any action or proceeding or recovering possession, and the cost
thereof, with interest thereon at the Default Rate, shall be deemed to be
Additional Rent hereunder and shall be paid by Tenant to Landlord within ten
(10) days of rendition of any bill or statement to Tenant therefor.
          Section 17.2. If Tenant shall fail to pay any installment of Fixed
Rent and/or Additional Rent when due, Tenant shall pay to Landlord, in addition
to such installment of Fixed Rent and/or Additional Rent, as the case may be, as
a late charge and as Additional Rent, a sum equal to interest at the Default
Rate on the amount unpaid, computed from the date such payment was due to and
including the date of payment.
ARTICLE 18.
NO REPRESENTATIONS BY LANDLORD
          Landlord and Landlord’s agents have made no warranties,
representations, statements or promises with respect to (a) the rentable and
usable areas of the Premises, (b) the amount of any current or future
Impositions, (c) the compliance with applicable Laws of the Premises or the
Improvements, or (d) the suitability of the Premises for any particular use or
purpose. No rights, easements or licenses are acquired by Tenant under this
Lease, by implication or otherwise, except as expressly set forth herein. This
Lease (including any Exhibits referred to herein and all supplementary
agreements provided for herein) contains the entire agreement between the
parties with respect to the subject matter hereof, and all understandings and
agreements previously made between Landlord and Tenant with respect thereto are
hereby merged in this Lease, which alone fully and completely expresses their
agreement with respect thereto. Tenant is entering into this Lease after full
investigation, and is not relying upon any statement or representation made by
Landlord not embodied in this Lease.
ARTICLE 19.
END OF TERM
          Section 19.1. Upon the expiration or other termination of this Lease,
Tenant shall quit and surrender to Landlord the Premises, vacant, broom clean,
in good order and condition, ordinary wear and tear and damage for which Tenant
is not responsible under the terms of this Lease excepted, and Tenant shall
remove all of Tenant’s Property from the Premises, and this obligation shall
survive the expiration or sooner termination of the Term. If the last day of the
Term or any renewal thereof falls on Saturday or Sunday, this Lease shall expire
on the Business Day immediately preceding such Saturday or Sunday.
          Section 19.2. Tenant acknowledges that Tenant or any Tenant Party
remaining in possession of the Premises after the expiration or earlier
termination of this Lease would create an unusual hardship for Landlord and for
any prospective tenant. Tenant therefore covenants that if for any reason Tenant
or any Tenant Party shall fail to vacate and surrender possession of

29



--------------------------------------------------------------------------------



 



the Premises or any part thereof on or before the expiration or earlier
termination of this Lease and the Term, then Tenant’s continued possession of
the Premises shall be as a holdover tenant, during which time, without prejudice
and in addition to any other rights and remedies Landlord may have under this
Lease or at law, Tenant shall pay to Landlord for each month and for each
portion of any month during which Tenant holds over, an amount equal to the
greater of (a) two (2) times the Fixed Rent and Additional Rent payable under
this Lease for the last full calendar month of the Term, or (b) two (2) times
the fair market rental value of the Premises for such month (as determined by
Landlord based upon the then most recent leases of space in the Improvements).
In addition, Tenant shall be liable to Landlord for (i) any payment or rent
concession which Landlord may be required to make to any tenant obtained by
Landlord for all or any part of the Premises (a “New Tenant”) in order to induce
such New Tenant not to terminate its lease by reason of the holding-over by
Tenant, and (ii) the loss of the benefit of the bargain if any New Tenant shall
terminate its lease by reason of the holding-over by Tenant. The provisions of
this Section 19.2 shall not in any way be deemed to (A) permit Tenant to remain
in possession of the Premises after the Expiration Date or sooner termination of
this Lease, or (B) imply any right of Tenant to use or occupy the Premises upon
expiration or termination of this Lease and the Term, and no acceptance by
Landlord of payments from Tenant after the Expiration Date or sooner termination
of the Term shall be deemed to be other than on account of the amount to be paid
by Tenant in accordance with the provisions of this Article 19. Tenant’s
obligations under this Article 19 shall survive the expiration or earlier
termination of this Lease.
ARTICLE 20.
QUIET ENJOYMENT
          Provided no Event of Default has occurred and is continuing, Tenant
may peaceably and quietly enjoy the Premises without hindrance by Landlord or
any Person lawfully claiming through or under Landlord, subject, nevertheless,
to the terms and conditions of this Lease.
ARTICLE 21.
NO WAIVER; NON-LIABILITY
          Section 21.1. No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept such surrender shall be valid unless in writing and
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys of the Premises prior to the termination of this
Lease. The delivery of keys to any employee of Landlord or of Landlord’s agents
shall not operate as a termination of this Lease or a surrender of the Premises.
Any Improvements employee to whom any property shall be entrusted by or on
behalf of Tenant shall be deemed to be acting as Tenant’s agent with respect to
such property and neither Landlord nor its agents shall be liable for any damage
to property of Tenant or of others entrusted to employees of the Improvements,
nor for the loss of or damage to any property of Tenant by theft or otherwise.

30



--------------------------------------------------------------------------------



 



          Section 21.2. The failure of Landlord to seek redress for violation
of, or to insist upon the strict performance of, any covenant or condition of
this Lease, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all of the force and effect of an original
violation. The receipt by Landlord of Fixed Rent and/or Additional Rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No provision of this Lease shall be deemed to have been
waived by Landlord, unless such waiver is made in writing and signed by
Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly Fixed Rent or any Additional Rent shall be deemed to be other than
on account of the next installment of Fixed Rent or Additional Rent, as the case
may be, or as Landlord may elect to apply same, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Fixed
Rent or Additional Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Fixed Rent or Additional Rent or pursue any other remedy in
this Lease provided. Any executory agreement hereafter made shall be ineffective
to change, modify, discharge or effect an abandonment of this Lease in whole or
in part unless such executory agreement is in writing and signed by the party
against whom enforcement of the change, modification, discharge or abandonment
is sought. All references in this Lease to the consent or approval of Landlord
shall be deemed to mean the written consent or approval of Landlord and no
consent or approval of Landlord shall be effective for any purpose unless such
consent or approval is set forth in a written instrument executed by Landlord.
          Section 21.3. Neither Landlord nor its agents shall be liable for any
injury or damage to persons or property or interruption of Tenant’s business
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of the Improvements, or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature; nor shall
Landlord or its agents be liable for any such damage caused by construction of
any private, public or quasi-public work; nor shall Landlord be liable for any
latent defect in the Improvements. Nothing in the foregoing shall affect any
right of Landlord to the indemnity from Tenant to which Landlord may be entitled
under Article 26.
ARTICLE 22.
WAIVER OF TRIAL BY JURY
          THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER (EXCEPT FOR PERSONAL INJURY OR PROPERTY DAMAGE) ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR FOR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE. IF LANDLORD
COMMENCES ANY SUMMARY PROCEEDING AGAINST TENANT, TENANT WILL NOT INTERPOSE ANY
COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY SUCH PROCEEDING (UNLESS
FAILURE TO IMPOSE SUCH COUNTERCLAIM WOULD PRECLUDE TENANT FROM ASSERTING IN A
SEPARATE ACTION THE CLAIM WHICH IS THE SUBJECT OF SUCH COUNTERCLAIM), AND

31



--------------------------------------------------------------------------------



 



WILL NOT SEEK TO CONSOLIDATE SUCH PROCEEDING WITH ANY OTHER ACTION WHICH MAY
HAVE BEEN OR WILL BE BROUGHT IN ANY OTHER COURT BY TENANT.
ARTICLE 23.
INABILITY TO PERFORM
          Notwithstanding anything in this Lease to the contrary, if Landlord or
Tenant shall be delayed or hindered in, or prevented from the performance of,
any act required under this Lease (other than the payment of Rent by Tenant) by
reason of strike, lockout, civil commotion, warlike operation, invasion,
rebellion, hostilities, military or usurped power, sabotage, terrorism or
terrorist acts, government regulations or controls, through floods, other
natural disasters, or acts of God, or for any other cause beyond the reasonable
control of the party who is seeking additional time for the performance of such
act (“Unavoidable Delays”), then, unless the terms of this Lease shall expressly
provide that the provisions of this Article 23 shall be inapplicable,
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a reasonable
period, in no event to exceed a period equivalent to the period of such delay.
ARTICLE 24.
BILLS AND NOTICES
          Section 24.1. Except as otherwise expressly provided in this Lease,
all notices, bills, statements, consents, approvals, demands, requests or other
communications given or required to be given under this Lease shall be in
writing and shall be delivered by hand (provided a signed receipt is obtained)
or sent by a nationally recognized overnight courier service or by registered or
certified mail (return receipt requested) and addressed:
               (a) if to Landlord, care of Landlord Agent at BlueLinx Holdings,
Inc., 4300 Wildwood Parkway, Atlanta, Georgia, 30339, Attention: Gary Cummings;
with a copy to any Mortgagee or Superior Lessor which shall have requested
copies of notices, by notice given to Tenant in accordance with the provisions
of this Article 24, at the address designated by such Mortgagee or Superior
Lessor; or
               (b) if to Tenant, at 4100 Wildwood Parkway, Atlanta, Georgia,
30339, Attention: General Counsel.
Any such notice given as provided in this Article 24 shall be deemed to have
been rendered or given (i) on the date when it shall have been hand delivered,
(ii) three (3) Business Days from the date when it shall have been mailed, or
(iii) one (1) Business Day from the date when it shall have been sent by
overnight courier service.
          Section 24.2. Any bills, statements, consents, approvals, demands,
requests or other communications, other than notices given pursuant to
Section 24.1, shall be in writing and may be given by regular mail, by facsimile
transmission (subject to telephone confirmation of receipt by the recipient), or
by any other manner reasonably calculated to achieve actual delivery

32



--------------------------------------------------------------------------------



 



to the intended recipient in a timely manner, and shall be deemed given when
received by the recipient.
ARTICLE 25.
BROKER
          Section 25.1. Each of Landlord and Tenant represents and warrants to
the other that it has not dealt with any broker in connection with this Lease,
and that to the best of its knowledge and belief, no other broker, finder or
similar Person procured or negotiated this Lease or is entitled to any fee or
commission in connection herewith.
          Section 25.2. Each of Landlord and Tenant shall indemnify, defend,
protect and hold the other party harmless from and against any and all losses,
liabilities, damages, claims, judgments, fines, suits, demands, costs, interest
and expenses of any kind or nature (including reasonable attorneys’ fees and
disbursements) which the indemnified party may incur by reason of any claim of
or liability to any broker, finder or like agent arising out of any dealings
claimed to have occurred between the indemnifying party and the claimant in
connection with this Lease, or the above representation being false. The
provisions of this Article 25 shall survive the expiration or earlier
termination of the Term.
ARTICLE 26.
INDEMNITY
          Section 26.1. Subject to the provisions of Section 9.4, Tenant shall
indemnify, defend and hold harmless Landlord and all Landlord Parties from and
against any and all Losses incurred by or asserted against any of such parties
arising from or in connection with (i) any negligence or tortious conduct of
Tenant or any Tenant Party, and (ii) any accident, injury or damage whatsoever
caused to any person or the property of any person occurring during the Term in,
at or upon the Premises, together with all costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including all reasonable attorneys’ fees and expenses, except,
in each case, to the extent that any such claim results from the acts or
omissions of Landlord or any other Landlord Party.
          Section 26.2. Subject to the provisions of Section 9.5, Landlord shall
indemnify, defend and hold harmless Tenant and all Tenant Parties from and
against any and all Losses incurred by or asserted against any of such parties
arising from or in connection with any negligent or tortious conduct of Landlord
or any Landlord Party in, at or upon the Premises, together with all costs,
expenses and liabilities incurred in or in connection with each such claim or
action or proceeding brought thereon, including all reasonable attorneys’ fees
and expenses, except, in each case, to the extent that any such claim results
from the acts or omissions of Tenant or any Tenant Party.
          Section 26.3. (a) If any claim that is within the scope of any
indemnity set forth in this Lease is asserted against any indemnified party,
then the indemnified party shall give prompt notice (each, an “Indemnified Party
Notice”) thereof to the indemnifying party (i.e.,

33



--------------------------------------------------------------------------------



 



within a time period so as not to prejudice the indemnifying party’s or its
insurer’s ability to defend effectively any action or proceeding brought on such
claim) and the indemnifying party shall have the right and obligation to defend
and control the defense of any action or proceeding brought on such claim with
counsel chosen by the indemnifying party subject to the approval of the
indemnified party (such approval not to be unreasonably withheld) or by the
indemnifying party’s insurance company. If the indemnified party fails promptly
to give such notice or if the indemnified party shall not afford the
indemnifying party the right to defend and control the defense of any such
action or proceeding then, in either of such events, the indemnifying party
shall have no obligation under the applicable indemnity set forth in this Lease
with respect to such action or proceeding or other actions or proceedings
involving the same or related facts. If the indemnifying party shall defend any
such action or proceeding, then
               (i) the indemnified party shall cooperate with the indemnifying
party (or its insurer) in the defense of any such action or proceeding in such
manner as the indemnifying party (or its insurer) may from time to time
reasonably request and the indemnifying party shall not be liable for the costs
of any separate counsel employed by the indemnified party;
               (ii) the indemnifying party shall not be liable for any
settlement made without the indemnifying party’s consent;
               (iii) if such action or proceeding can be settled by the payment
of money and without the need to admit liability on the indemnified party’s
part, then the indemnifying party shall have the right to settle such action or
proceeding without the indemnified party’s consent and the indemnifying party
shall have no obligation under the applicable indemnity set forth in this Lease
with respect to such action or proceeding or other actions or proceedings
involving the same or related facts if the indemnified party refuses to agree to
such a settlement; and
               (iv) if such action or proceeding cannot be settled merely by the
payment of money and without the need to admit liability on the indemnified
party’s part, then the indemnifying party shall not settle such action or
proceeding without the indemnified party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed) and if the indemnified party
unreasonably withholds, conditions or delays its consent to any such settlement,
then the indemnifying party shall have no obligation under the applicable
indemnity set forth in this Lease with respect to such action or proceeding or
other actions or proceedings involving the same or related facts.
               (b) If an indemnifying party shall, in good faith, believe that a
claim set forth in an Indemnified Party Notice is not within the scope of the
indemnifying party’s indemnity set forth in this Lease then, pending
determination of that question, the indemnifying party shall not be deemed to be
in default under this Lease by reason of its failure or refusal to indemnify and
hold harmless any indemnified party therefrom or to pay such costs, expenses and
liabilities, but if it shall be finally determined by a court of competent
jurisdiction or that such claim was within the scope of such indemnifying
party’s indemnity set forth in this Lease then such indemnifying party shall be
liable for any judgment or reasonable settlement or any

34



--------------------------------------------------------------------------------



 



reasonable legal fees incurred by the party entitled to indemnity hereunder. The
provisions of this Article 26 shall survive the expiration or earlier
termination of this Lease.
ARTICLE 27.
ENVIRONMENTAL MATTERS; HAZARDOUS MATERIALS
          Section 27.1. Tenant hereby agrees and covenants with Landlord as
follows:
               (a) Tenant shall be and remain, and shall cause the Premises to
be and remain, in compliance, in all material respects, with all Environmental
Laws;
               (b) Tenant shall obtain and maintain, and shall be and remain in
material compliance with all necessary Permits required under Environmental Laws
in order to operate the Premises for the Permitted Uses;
               (c) Tenant shall promptly notify Landlord of any Release of
Hazardous Materials at any Premises that exceed a reportable quantity under
applicable Environmental Laws, any material violations of Environmental Laws, or
any Environmental Claims which have been asserted in writing against Tenant or
the Premises. In the event of a Release which occurs after the Commencement
Date, Tenant shall take Remediation Actions that are required under
Environmental Laws to address the Release.
               (d) Tenant shall furnish Landlord copies of all material
environmental reports, studies, investigations or correspondence regarding any
environmental liabilities Premises that are in either Tenant’s possession or
under its reasonable control.
               (e) Tenant will not use the Premises, nor will Tenant permit the
Premises to be used, for the purpose of refining, producing, storing, handling,
transferring, processing, transporting, generating, manufacturing, treating or
disposing of any Hazardous Materials except in quantities customarily used for
the Tenant’s operations and in compliance with Environmental Laws.
               (f) Tenant shall promptly notify Landlord of any Environmental
Lien that is filed against or threatened to be filed against the Premises In the
event that an Environmental Lien is filed against the Premises or any portion
thereof, Tenant shall within thirty (30) days from the date that Tenant is given
notice that said Environmental Lien has been placed against the Premises or
within such shorter period of time in the event that any Governmental Authority
has commenced steps to cause the Premises or any portion thereof to be sold
pursuant to said Environmental Lien, Tenant shall either (i) pay the claim and
remove the lien from the Premises or any portion thereof or (ii) institute, at
Tenant’s at its cost and expense, and acting in good faith, an appropriate legal
proceeding to contest, object or appeal the validity of any Environmental Lien.
If Tenant does contest the validity of the Environmental Lien, Tenant shall
deliver to Landlord either (x) a bond in an amount and with a surety
satisfactory to Landlord, (y) a cash deposit in the amount of the lien plus any
interest that may accrue thereon, or (z) other security satisfactory to Landlord
in an amount sufficient to satisfy or discharge the claim out of which the
Environmental Lien arises. The contest, objection or appeal with respect to the
validity of an Environmental Lien shall suspend the Tenant’s obligation to
eliminate such

35



--------------------------------------------------------------------------------



 



Environmental Lien under this Section 27.1(f) pending a final determination by
appropriate administrative or judicial authority of the legality, enforceability
or status of such Environmental Lien.
          Section 27.2. Tenant agrees to defend, indemnify and hold harmless
Landlord from and against any and all Environmental Liabilities which may be
imposed on, incurred by or asserted against Landlord in connection with or
arising out of any (i) Releases or threatened Releases at the Premises which
occur after the commencement of this Lease.; (ii) any violations of
Environmental Laws involving the Premises; (iii) personal injury (including
wrongful death) or property damage (real or personal) arising out of exposure to
Hazardous Materials used, handled generated, Released or disposed at the
Premises; and (iv) any breach of any warranty or representation, or covenant
made by Tenant regarding environmental matters.
ARTICLE 28.
RELEASE AND/OR SUBSTITUTION OF PREMISES
          Section 28.1. If, at any time during the Term, Landlord shall elect to
sell or otherwise transfer any Premises and obtain a release thereof from the
lien of any and all Mortgages in accordance with the terms thereof, then
Landlord shall have the right, upon not less than thirty (30) days prior written
notice to Tenant, to terminate this Lease only with respect to such Premises as
of the date that such Premises is released from the lien of all Mortgages and
title thereto is conveyed by Landlord. In the event that this Lease is
terminated pursuant to this Section 28.1 with respect to any Premises, and
Landlord shall not have elected to substitute another parcel (or parcels) of
land and improvements for the Premises so conveyed in accordance with the
provisions of Section 28.2, then the Fixed Rent payable hereunder shall be
(a) reduced by the amount of the Fixed Rent allocated to such Premises as set
forth on Exhibit E to this Lease as of the termination date, and (b) paid or
refunded up to and including, the such termination date.
          Section 28.2. Without limiting the provisions of Section 28.1,
Landlord shall have the right at any time during the Term, upon not less than
ninety (90) days prior written notice (a “Relocation Notice”) to Tenant (except
in the case of the acquisition or condemnation of any parcel (or parcels) of
Land and the Improvements located thereon, in which case such Relocation Notice
may be given at any time prior to the date of the vesting of title), to
substitute a parcel (or parcels) of land and improvements designated by Landlord
(each, a “Substitute Premises”), for any parcel (or parcels) of Land and the
Improvements located thereon demised under this Lease (each, a “Withdrawn
Premises”), and to remove Tenant from such Withdrawn Premises and relocate
Tenant to such Substitute Premises, at Landlord’s expense, provided that each
Substitute Premises shall be substantially similar to the Withdrawn Premises in
respect of its location, square foot area, general utility for the Permitted
Uses, and adequacy of parking and access (including access by motor vehicle and
rail), all as determined by Tenant in its reasonable judgment. If Landlord
relocates Tenant to any one or more Substitute Premises, this Lease and each of
its terms, covenants and conditions shall remain in full force and effect and
shall be deemed applicable to such Substitute Premises, and such Substitute
Premises shall thereafter be deemed to be part of the Premises as though
Landlord and Tenant had entered into an express written amendment of this Lease
with respect thereto. Notwithstanding the foregoing provisions

36



--------------------------------------------------------------------------------



 



of this Section 28.2, in the event that the Impositions payable by Tenant with
respect to a Substitute Premises shall exceed the Impositions paid by Tenant
with respect to the related Withdrawn Premises, such excess shall not be a basis
for such Substitute Premises to be or be deemed unsatisfactory to Tenant, and
Tenant shall be solely responsible for (and Landlord shall have no obligation to
reimburse Tenant for) the amount by which such Impositions exceed the
Impositions paid by Tenant with respect to the Withdrawn Premises.
ARTICLE 29.
ADDITIONAL RIGHTS OF LANDLORD AND TENANT
          Section 29.1. No right or remedy conferred upon or reserved to
Landlord or Tenant in this Lease or elsewhere is intended to be exclusive of any
other right or remedy; and each and every right and remedy shall be cumulative
with and in addition to any other right or remedy contained in this Lease. No
delay or failure by Landlord or Tenant to enforce its rights under this Lease
shall be construed as a waiver, modification or relinquishment thereof. In
addition to the other remedies provided in this Lease, Landlord and Tenant shall
be entitled, to the extent permitted by applicable Laws, to injunctive relief in
case of the violation or attempted or threatened violation of any of the
provisions of this Lease, or to specific performance of any of the provisions of
this Lease.
          Section 29.2. Notwithstanding anything to the contrary contained in
this Lease, Landlord hereby waives any and all right to distrain or levy upon
Tenant’s Property and any landlord’s or similar lien it may hold or be entitled
to, whether statutory, constitutional, contractual or otherwise, against
Tenant’s Property, and any other inventory, equipment or other personal property
owned or leased by Tenant or any permitted subtenant or other permitted occupant
of the Premises, now or hereafter located at the Premises. Landlord agrees upon
the written request of Tenant to execute and deliver to Tenant within thirty
(30) days after such request a waiver of any landlord’s or similar lien for the
benefit of any present or future holder of a security interest in Tenant’s
Property. Landlord hereby acknowledges the security interests in the Tenant’s
Property created pursuant to Tenant’s Credit Facility. In the event Tenant or
any other Entity removes any of Tenant’s Property, Tenant shall continue to pay
all Fixed Rent and Additional Rent, and any and all other amounts due under the
Lease, and shall otherwise continue to comply with the terms of this Lease, and
any and all damages caused by such removal of Tenant’s Property shall be
repaired, at Tenant’s expense, so as to be in the condition required under the
terms of hereof and otherwise to the reasonable satisfaction of Landlord.
ARTICLE 30.
FINANCIAL REPORTING
          Section 30.1. During the Term of this Lease, Tenant shall keep books
and records reflecting its financial condition, including the operation of the
Premises, in accordance with generally accepted accounting principals, and shall
furnish to Landlord, at Tenant’s expense, the following:

37



--------------------------------------------------------------------------------



 



          (a) Within forty-five (45) days after the end of each quarter of each
Fiscal Year (as defined in Exhibit B), commencing with the fiscal quarter ending
in June, 2006, unaudited quarterly financial statements of Tenant, internally
prepared in accordance with generally accepted accounting principals, reporting
Tenant’s EBITDAR (as defined in Exhibit B) and including (i) a balance sheet and
a profit and loss statement, as of the end of such fiscal quarter and for the
corresponding fiscal quarter of the previous Fiscal Year, including a statement
of net income in respect of the Property for the year to date, (ii) a statement
of revenues and expenses for such fiscal quarter, together with a comparison of
the year to date results with (A) the results for the same period of the
previous year, (B) the results that had been projected by Tenant for such period
and (C) the portion of Tenant’s annual budget applicable to such period, and
(iii) a calculation of the LCR (as defined on Exhibit B) for such period and a
statement of the estimated Additional Rent payable hereunder for such period.
          (b) Within one hundred twenty (120) days after the end of each Fiscal
Year of Tenant, unaudited financial statements of Tenant, including a balance
sheet as of the end of such Fiscal Year and a statement of revenues and expenses
for such Fiscal Year, as well as (i) a supplemental schedule of net income or
loss presenting the net income or loss for the Premises and the figures for the
previous Fiscal Year and the figures set forth in Tenant’s annual budget for
such Fiscal Year, (ii) a calculation of the LCR, the estimated Additional Rent
payable hereunder for such period, and (ii) copies of all federal income tax
returns of Tenant if and to the extend such tax returns are required to be filed
under applicable law.
          (c) Within ninety (90) days after the end of each calendar year during
the Term an annual summary of material capital expenditures made at the Premises
during the prior twelve (12) month period;
          (d) All such other reasonable information regarding the business and
financial condition of Tenant as the Landlord may from time to time reasonably
request.
          Section 30.2. Landlord and Tenant agree that this Lease (a) is a true
lease and as such Landlord shall be treated as the owner and landlord of the
Premises and Tenant shall be treated as the tenant thereof, and (b) does not
represent a financing arrangement. Each party shall reflect the transaction
represented hereby in all applicable books, records and reports (including tax
filings) in a manner consistent with “true lease” treatment rather than
“financing” treatment.
ARTICLE 31.
RELATIONSHIP AMONG THE LANDLORDS
          Section 31.1. Each Landlord hereby irrevocably appoints Landlord Agent
as the sole representative of Landlord (individually and collectively) to act as
agent for and otherwise on behalf of Landlord regarding any matter arising under
or in connection with this Lease, including for the purposes of: (i) accepting
notices on behalf of Landlord in accordance with Article 24; (ii) executing and
delivering, on behalf of Landlord, any and all notices, documents or
certificates to be executed and/or delivered by Landlord in connection with this
Lease and the transactions contemplated hereby; (iii) granting any consent or
approval on behalf of Landlord under this Lease; and (iv) taking any and all
actions and doing any and all other things provided

38



--------------------------------------------------------------------------------



 



in, contemplated by or related to this Lease or the actions contemplated by this
Lease to be performed on behalf of Landlord. As the representative of Landlord,
Landlord Agent shall act as agent for Landlord (individually and collectively),
shall have authority to bind each such person in accordance with this Lease and
the transactions contemplated hereby, and Landlord Agent and Tenant may rely on
such appointment and authority until (and no change of Landlord Agent shall be
effective until) the receipt of by Landlord Agent and Tenant of two (2) business
days’ prior written notice of the appointment of a successor to Landlord Agent
in its capacity as such.
          Section 31.2. Each Landlord hereby appoints Landlord Agent as such
Landlord’s true and lawful attorney-in-fact and agent, with full powers of
substitution and resubstitution, in such Landlord’s name, place and stead, in
any and all capacities, in connection with the transactions contemplated by this
Lease, granting unto said attorney-in-fact and agent, full power and authority
to do and perform each and every act and thing requisite and necessary to carry
out Landlords’ obligations hereunder.
          Section 31.3. Landlord Agent shall have no liability to Tenant or to
any Landlord for any default under this Lease by any Landlord. Except for fraud
or willful misconduct on its part, Landlord Agent shall have no liability to any
Landlord under this Lease for any action or omission by Landlord Agent on behalf
of the other parties comprising Landlord.
ARTICLE 32.
MISCELLANEOUS
          Section 32.1. (a) The obligations of Landlord under this Lease shall
not be binding upon Landlord named herein after the sale, conveyance, assignment
or transfer by such Landlord (or upon any subsequent landlord after the sale,
conveyance, assignment or transfer by such subsequent landlord) of its interest
in the Land or the Improvements, as the case may be, and in the event of any
such sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord
hereunder, and the transferee of Landlord’s interest in the Land or the
Improvements, as the case may be, shall be deemed to have assumed all
obligations under this Lease. Prior to any such sale, conveyance, assignment or
transfer, the liability of Landlord for Landlord’s obligations under this Lease
shall be limited to Landlord’s interest in the Premises and Tenant shall not
look to any other property or assets of Landlord or the property or assets of
any of the Exculpated Parties (defined below) in seeking either to enforce
Landlord’s obligations under this Lease or to satisfy a judgment for Landlord’s
failure to perform such obligations.
               (b) Notwithstanding anything set forth in this Lease to the
contrary, Tenant shall look solely to Landlord to enforce Landlord’s obligations
hereunder and no partner, shareholder, director, officer, principal, employee or
agent, directly or indirectly, of Landlord (collectively, the “Exculpated
Parties”) shall be personally liable for the performance of Landlord’s
obligations under this Lease. Tenant shall not seek any damages against any of
the Exculpated Parties.

39



--------------------------------------------------------------------------------



 



          Section 32.2. Wherever in this Lease Landlord’s consent or approval is
required, if Landlord shall refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreasonably delayed its consent
or approval. Tenant’s sole remedy shall be an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment.
          Section 32.3. (a) This Lease contains all the promises, agreements,
conditions, inducements and understandings between Landlord and Tenant relative
to the Premises and there are no promises, agreements, conditions,
understandings, inducements, warranties or representations, oral or written,
expressed or implied, between them other than as herein set forth. This Lease
may not be changed, modified, terminated or discharged, in whole or in part,
except in writing, executed by the party against whom enforcement of the change,
modification, termination or discharge is to be sought.
               (b) This Lease shall be governed in all respects by the laws of
the State of New York applicable to agreements executed in and to be performed
wholly within the State, except to the extent necessary or required that the law
of the State where any Premises is located apply to the enforcement of the terms
and provisions hereof.
               (c) If any term, covenant, condition or provision of this Lease,
or the application thereof to any person or circumstance, shall ever be held to
be invalid or unenforceable, then in each such event the remainder of this Lease
or the application of such term, covenant, condition or provision to any other
person or any other circumstance (other than those as to which it shall be
invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.
               (d) If at the commencement of, or at any time or times during the
Term, the Fixed Rent and Additional Rent reserved in this Lease shall not be
fully collectible by reason of any Law, Tenant shall enter into such agreements
and take such other steps (without additional expense to Tenant) as Landlord may
request and as may be legally permissible to permit Landlord to collect the
maximum rents which may from time to time during the continuance of such legal
rent restriction be legally permissible (and not in excess of the amounts
reserved therefor under this Lease). Upon the termination of such legal rent
restriction prior to the expiration of the Term, (i) Fixed Rent and Additional
Rent shall become and thereafter be payable hereunder in accordance with the
amounts reserved in this Lease for the periods following such termination, and
(ii) Tenant shall pay to Landlord, if legally permissible, an amount equal to
(A) the items of Fixed Rent and Additional Rent which would have been paid
pursuant to this Lease but for such legal rent restriction less (B) the rents
paid by Tenant to Landlord during the period or periods such legal rent
restriction was in effect.
               (e) The covenants, conditions and agreements contained in this
Lease shall bind and inure to the benefit of Landlord and Tenant and their
respective legal representatives, successors, and, except as otherwise provided
in this Lease, their assigns.

40



--------------------------------------------------------------------------------



 



          Section 32.4. Except as expressly provided to the contrary in this
Lease, Tenant agrees that all disputes arising, directly or indirectly, out of
or relating to this Lease, and all actions to enforce this Lease, shall be dealt
with and adjudicated in the state courts of New York or the Federal courts
sitting in New York City; and for that purpose hereby expressly and irrevocably
submits itself to the jurisdiction of such courts. Tenant hereby irrevocably
appoints the Secretary of the State of New York as its authorized agent upon
which process may be served in any such action or proceeding.
          Section 32.5. Tenant hereby irrevocably waives, with respect to itself
and its property, any diplomatic or sovereign immunity of any kind or nature,
and any immunity from the jurisdiction of any court or from any legal process,
to which Tenant may be entitled, and agrees not to assert any claims of any such
immunities in any action brought by Landlord under or in connection with this
Lease. Tenant acknowledges that the making of such waivers, and Landlord’s
reliance on the enforceability thereof, is a material inducement to Landlord to
enter into this Lease.
          Section 32.6. The intention of the parties being to conform strictly
to the applicable usury laws, whenever any provision herein provides for payment
by Tenant to Landlord of interest at a rate in excess of the legal rate
permitted to be charged, such rate herein provided to be paid shall be deemed
reduced to such legal rate.
          Section 32.7. Nothing contained in this Lease shall be deemed to
create a partnership or joint venture between Landlord and Tenant. The
relationship of Landlord and Tenant in this Lease shall be deemed to be one of
landlord and tenant only.
          Section 32.8. There shall be no merger of the leasehold estate created
by this Lease with the fee estate in any of the Premises by reason of the fact
that the same Person may acquire or hold or own, directly or indirectly, (a) the
leasehold estate created hereby or any part thereof or interest therein and
(b) the fee estate in any of the Premises or any part thereof or interest
therein, unless and until all Persons having any interest in the interests
described in clauses (a) and (b) above which are sought to be merged shall join
in a written instrument effecting such merger and shall duly record the same.
          Section 32.9. This Lease may be executed in duplicate counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument.
          Section 32.10. If any Mortgagee or prospective Mortgagee shall request
any modifications of this Lease as a condition to the provision, continuance or
renewal of any Mortgage, Tenant shall not unreasonably withhold or delay its
consent thereto, provided that, in each case, such modification does not
materially increase the obligations of Tenant hereunder or reduce Tenant’s
rights under this Lease.
          Section 32.11. Tenant hereby agrees to cooperate with Landlord and to
execute and deliver any instruments reasonably requested by Landlord (including,
if necessary, the execution of an amendment to this Lease) with respect to
payment of Fixed Rent, Additional Rent and other sums payable by Tenant
hereunder in accordance with the escrow and/or reserve

41



--------------------------------------------------------------------------------



 



requirements, and the cash management procedures reasonably requested by any
Mortgagee in connection with its Mortgage.
ARTICLE 33.
STATE SPECIFIC PROVISIONS
          Section 33.1. Louisiana. Except as expressly provided in this Lease,
Tenant hereby (i) waives any obligation on Landlord’s party to keep the Premises
safe and in condition suitable for the Permitted Uses, and (ii) waives all
express or implied representations or warranties on the part of Landlord,
including, but not limited to, all warranties that the Premises are suitable for
the Permitted Uses or free from vices, defects, or deficiencies, whether hidden
or apparent, and all warranties under La. Civ. Code arts. 2682(2), 2684, 2691 or
2696-2699, or any other provision of law, but only to the extent not expressly
prohibited under Louisiana Law. Tenant hereby waives all right to notice of
termination under Louisiana Code of Civil Procedure article 4701 or any other
provision of law. As used in this Lease, the term “joint and several” shall mean
“solidary” as that term is used in Louisiana law.
[No Further Text on this Page; Signature Page Follows]

42



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have respectively executed
this Lease as of the day and year first above written.

                      ABP AL (MIDFIELD) LLC, Landlord Agent    
 
               
 
  By:   /s/ David Morris                  
 
      Name:   David Morris    
 
      Title:   Vice President    
 
                    BLUELINX CORPORATION, Tenant    
 
               
 
  By:   /s/ David Morris                  
 
      Name:   David Morris    
 
      Title:   Vice President    

[No Further Text on this Page; Further Signature Pages Follow]

F-1



--------------------------------------------------------------------------------



 



LANDLORD

     
ABP AL (MIDFIELD) LLC
  ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
  ABP CA (NATIONAL CITY) LLC
ABP CA (NEWARK) LLC
  ABP CO I (DENVER) LLC
ABP CA (RIVERSIDE) LLC
  ABP CT (NEWTON) LLC
ABP CO II (DENVER) LLC
  ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
  ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
  ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
  ABP IL (UNIVERSITY PARK) LLC
ABP IA (DES MOINES) LLC
  ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
  ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
  ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) LLC
  ABP MI (GRAND RAPIDS) LLC
ABP MI (DETROIT) LLC
  ABP MN (MAPLE GROVE) LLC
ABP MN (EAGAN) LLC
  ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
  ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
  ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
  ABP NJ (DENVILLE) LLC
ABP ND (NORTH FARGO) LLC
  ABP NY (YAPHANK) LLC
ABP NM (ALBUQUERQUE) LLC
  ABP OK (TULSA) LLC
ABP OH (TALMADGE) LLC
  ABP PA (ALLENTOWN) LLC
ABP OR (BEAVERTON) LLC
  ABP SC (CHARLESTON) LLC
ABP PA (STANTON) LLC
  ABP TN (ERWIN) LLC
ABP SD (SIOUX FALLS) LLC
  ABP TN (NASHVILLE) LLC
ABP TN (MEMPHIS) LLC
  ABP TX (FORT WORTH) LLC
ABP TX (EL PASO) LLC
  ABP TX (HOUSTON) LLC
ABP TX (HARLINGEN) LLC
  ABP TX (SAN ANTONIO) LLC
ABP TX (LUBBOCK) LLC
  ABP VA (VIRGINIA BEACH) LLC
ABP VA (RICHMOND) LLC
  ABP WA (WOODINVILLE) LLC
ABP VT (SHELBURNE) LLC
  ABP WI (WAUSAU) LLC

             
 
  By:   /s/ David Morris          
 
      Name:   David Morris
 
      Title:   Vice President

F-2